Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 09238FAA9

Revolving Credit CUSIP Number: 09238FAB7

Term Loan CUSIP Number: 09238FAC5

 

 

 

$525,000,000

CREDIT AGREEMENT

dated as of March 28, 2014,

by and among

BLACKHAWK NETWORK HOLDINGS, INC.,

as Borrower,

the Lenders referred to herein,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent,

Swingline Lender and Issuing Lender,

BANK OF AMERICA, N.A.

and

SUNTRUST BANK,

as Co-Syndication Agents

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1

  

Definitions.

     1   

SECTION 1.2

  

Other Definitions and Provisions.

     30   

SECTION 1.3

  

Accounting Terms.

     31   

SECTION 1.4

  

UCC Terms.

     31   

SECTION 1.5

  

Rounding.

     31   

SECTION 1.6

  

References to Agreements and Laws.

     31   

SECTION 1.7

  

Times of Day.

     31   

SECTION 1.8

  

Letter of Credit Amounts.

     32   

ARTICLE II REVOLVING CREDIT FACILITY

     32   

SECTION 2.1

  

Revolving Credit Loans.

     32   

SECTION 2.2

  

Swingline Loans.

     32   

SECTION 2.3

  

Procedure for Advances of Revolving Credit Loans and Swingline Loans.

     34   

SECTION 2.4

  

Repayment and Prepayment of Revolving Credit and Swingline Loans.

     35   

SECTION 2.5

  

Permanent Reduction of the Revolving Credit Commitment.

     36   

SECTION 2.6

  

Termination of Revolving Credit Facility.

     36   

ARTICLE III LETTER OF CREDIT FACILITY

     37   

SECTION 3.1

  

L/C Commitment.

     37   

SECTION 3.2

  

Procedure for Issuance of Letters of Credit.

     38   

SECTION 3.3

  

Commissions and Other Charges.

     38   

SECTION 3.4

  

L/C Participations.

     39   

SECTION 3.5

  

Reimbursement Obligation of the Borrower.

     40   

SECTION 3.6

  

Obligations Absolute.

     40   

SECTION 3.7

  

Effect of Letter of Credit Application.

     41   

ARTICLE IV TERM LOAN FACILITY

     41   

SECTION 4.1

  

Term Loan.

     41   

SECTION 4.2

  

Procedure for Advance of Term Loan.

     41   

SECTION 4.3

  

Repayment of Term Loan.

     42   

SECTION 4.4

  

Optional Prepayments of Term Loans.

     43   

ARTICLE V GENERAL LOAN PROVISIONS

     43   

SECTION 5.1

  

Interest.

     43   

SECTION 5.2

  

Notice and Manner of Conversion or Continuation of Loans.

     45   

SECTION 5.3

  

Fees.

     45   

SECTION 5.4

  

Manner of Payment.

     46   

 

i



--------------------------------------------------------------------------------

SECTION 5.5

  

Evidence of Indebtedness.

     47   

SECTION 5.6

  

Adjustments.

     47   

SECTION 5.7

  

Obligations of Lenders.

     48   

SECTION 5.8

  

Changed Circumstances.

     49   

SECTION 5.9

  

Indemnity.

     50   

SECTION 5.10

  

Increased Costs.

     50   

SECTION 5.11

  

Taxes.

     52   

SECTION 5.12

  

Mitigation Obligations; Replacement of Lenders.

     56   

SECTION 5.13

  

Security.

     57   

SECTION 5.14

  

Incremental Commitments.

     57   

SECTION 5.15

  

Cash Collateral.

     59   

SECTION 5.16

  

Defaulting Lenders.

     60   

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

     62   

SECTION 6.1

  

Conditions to Closing and Initial Extensions of Credit.

     62   

SECTION 6.2

  

Conditions to All Extensions of Credit.

     66   

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     67   

SECTION 7.1

  

Organization; Power; Qualification.

     67   

SECTION 7.2

  

Ownership.

     67   

SECTION 7.3

  

Authorization; Enforceability.

     67   

SECTION 7.4

  

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

     67   

SECTION 7.5

  

Compliance with Law; Governmental Approvals.

     68   

SECTION 7.6

  

Tax Returns and Payments.

     68   

SECTION 7.7

  

Intellectual Property Matters.

     69   

SECTION 7.8

  

Environmental Matters.

     69   

SECTION 7.9

  

Employee Benefit Matters.

     70   

SECTION 7.10

  

Margin Stock.

     71   

SECTION 7.11

  

Government Regulation.

     71   

SECTION 7.12

  

Material Contracts.

     71   

SECTION 7.13

  

Employee Relations.

     72   

SECTION 7.14

  

Burdensome Provisions.

     72   

SECTION 7.15

  

Financial Statements.

     72   

SECTION 7.16

  

No Material Adverse Change.

     72   

SECTION 7.17

  

Solvency.

     72   

SECTION 7.18

  

Titles to Properties.

     73   

SECTION 7.19

  

Insurance.

     73   

SECTION 7.20

  

Liens.

     73   

SECTION 7.21

  

Indebtedness and Guaranty Obligations.

     73   

SECTION 7.22

  

Litigation.

     73   

SECTION 7.23

  

Absence of Defaults.

     73   

SECTION 7.24

  

Anti-Terrorism; Anti-Money Laundering.

     74   

SECTION 7.25

  

Disclosure.

     74   

SECTION 7.26

  

Security Documents.

     74   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII FINANCIAL INFORMATION AND NOTICES

     75   

SECTION 8.1

  

Financial Statements and Projections.

     75   

SECTION 8.2

  

Officer’s Compliance Certificate.

     76   

SECTION 8.3

  

Other Reports.

     76   

SECTION 8.4

  

Notice of Litigation and Other Matters.

     76   

SECTION 8.5

  

Accuracy of Information.

     78   

ARTICLE IX AFFIRMATIVE COVENANTS

     78   

SECTION 9.1

  

Preservation of Corporate Existence and Related Matters.

     78   

SECTION 9.2

  

Maintenance of Property and Licenses.

     78   

SECTION 9.3

  

Insurance.

     79   

SECTION 9.4

  

Accounting Methods and Financial Records.

     79   

SECTION 9.5

  

Payment of Taxes and Other Obligations.

     79   

SECTION 9.6

  

Compliance with Laws and Approvals.

     79   

SECTION 9.7

  

Environmental Laws.

     79   

SECTION 9.8

  

Compliance with ERISA.

     79   

SECTION 9.9

  

Visits and Inspections.

     80   

SECTION 9.10

  

Additional Subsidiaries.

     80   

SECTION 9.11

  

Use of Proceeds.

     81   

SECTION 9.12

  

Further Assurances.

     81   

SECTION 9.13

  

Post-Closing Covenants.

     81   

ARTICLE X FINANCIAL COVENANTS

     82   

SECTION 10.1

  

Consolidated Total Leverage Ratio.

     82   

SECTION 10.2

  

Interest Coverage Ratio.

     82   

SECTION 10.3

  

Minimum Consolidated Net Worth.

     82   

ARTICLE XI NEGATIVE COVENANTS

     82   

SECTION 11.1

  

Limitations on Indebtedness.

     82   

SECTION 11.2

  

Limitations on Liens.

     84   

SECTION 11.3

  

Limitations on Investments.

     85   

SECTION 11.4

  

Limitations on Fundamental Changes.

     87   

SECTION 11.5

  

Limitations on Asset Dispositions.

     88   

SECTION 11.6

  

Limitations on Restricted Payments.

     89   

SECTION 11.7

  

Transactions with Affiliates.

     89   

SECTION 11.8

  

Certain Accounting Changes; Organizational Documents.

     90   

SECTION 11.9

  

Limitation on Payments and Modifications of Subordinated Indebtedness.

     90   

SECTION 11.10

  

No Further Negative Pledges; Restrictive Agreements.

     90   

SECTION 11.11

  

Nature of Business.

     91   

SECTION 11.12

  

Sale Leasebacks.

     91   

SECTION 11.13

  

Disposal of Subsidiary Interests.

     91   

ARTICLE XII DEFAULT AND REMEDIES

     91   

SECTION 12.1

  

Events of Default.

     91   

 

iii



--------------------------------------------------------------------------------

SECTION 12.2

  

Remedies.

     94   

SECTION 12.3

  

Rights and Remedies Cumulative; Non-Waiver; etc.

     94   

SECTION 12.4

  

Crediting of Payments and Proceeds.

     95   

SECTION 12.5

  

Administrative Agent May File Proofs of Claim.

     96   

ARTICLE XIII THE ADMINISTRATIVE AGENT

     96   

SECTION 13.1

  

Appointment and Authority.

     96   

SECTION 13.2

  

Rights as a Lender.

     97   

SECTION 13.3

  

Exculpatory Provisions.

     97   

SECTION 13.4

  

Reliance by the Administrative Agent.

     98   

SECTION 13.5

  

Delegation of Duties.

     98   

SECTION 13.6

  

Resignation of Administrative Agent.

     99   

SECTION 13.7

  

Non-Reliance on Administrative Agent and Other Lenders.

     100   

SECTION 13.8

  

No Other Duties, etc.

     100   

SECTION 13.9

  

Collateral and Guaranty Matters.

     100   

SECTION 13.10

  

Release of Liens and Guarantees of Subsidiaries.

     101   

SECTION 13.11

  

Secured Hedge Agreements and Secured Cash Management Agreements.

     102   

ARTICLE XIV MISCELLANEOUS

     102   

SECTION 14.1

  

Notices.

     102   

SECTION 14.2

  

Amendments, Waivers and Consents.

     104   

SECTION 14.3

  

Expenses; Indemnity.

     106   

SECTION 14.4

  

Right of Setoff.

     108   

SECTION 14.5

  

Governing Law; Jurisdiction, Etc.

     109   

SECTION 14.6

  

Waiver of Jury Trial.

     110   

SECTION 14.7

  

Reversal of Payments.

     110   

SECTION 14.8

  

Injunctive Relief; Punitive Damages.

     110   

SECTION 14.9

  

Accounting Matters.

     111   

SECTION 14.10

  

Successors and Assigns; Participations.

     111   

SECTION 14.11

  

Confidentiality.

     115   

SECTION 14.12

  

Performance of Duties.

     116   

SECTION 14.13

  

All Powers Coupled with Interest.

     116   

SECTION 14.14

  

Survival.

     116   

SECTION 14.15

  

Titles and Captions.

     116   

SECTION 14.16

  

Severability of Provisions.

     116   

SECTION 14.17

  

Counterparts; Integration; Effectiveness; Electronic Execution.

     117   

SECTION 14.18

  

Term of Agreement.

     117   

SECTION 14.19

  

USA Patriot Act.

     117   

SECTION 14.20

  

No Fiduciary Duty.

     118   

SECTION 14.21

  

Inconsistencies with Other Documents; Independent Effect.

     118   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

   -      Form of Revolving Credit Note

Exhibit A-2

   -      Form of Swingline Note

Exhibit A-3

   -      Form of Term Note

Exhibit B

   -      Form of Notice of Borrowing

Exhibit C

   -      Form of Notice of Account Designation

Exhibit D

   -      Form of Notice of Prepayment

Exhibit E

   -      Form of Notice of Conversion/Continuation

Exhibit F

   -      Form of Officer’s Compliance Certificate

Exhibit G

   -      Form of Assignment and Assumption

Exhibit H

   -      Form of Collateral Agreement

Exhibit I-1

   -      Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit I-2

   -      Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit I-3

   -      Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit I-4

   -      Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
SCHEDULES

Schedule 1.2

   -      Commitments

Schedule 7.1

   -      Jurisdictions of Organization and Qualification

Schedule 7.2

   -      Subsidiaries and Capitalization

Schedule 7.6

   -      Tax Audits

Schedule 7.9

   -      ERISA Plans

Schedule 7.12

   -      Material Contracts

Schedule 7.13

   -      Labor and Collective Bargaining Agreements

Schedule 7.18

   -      Real Property

Schedule 7.21

   -      Indebtedness and Guaranty Obligations

Schedule 7.22

   -      Litigation

Schedule 11.2

   -      Existing Liens

Schedule 11.3

   -      Existing Loans, Advances and Investments

Schedule 11.7

   -      Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 28, 2014, by and among BLACKHAWK NETWORK
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the lenders who are
party to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof (collectively with the lenders party hereto,
including the Swingline Lender, the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its Subsidiaries.
The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. The
terms “controlling” and “controlled” have meanings correlative thereto.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the FCPA.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of



--------------------------------------------------------------------------------

courts or Governmental Authorities and all orders and decrees of all courts and
arbitrators, including, but not limited to, the Investment Company Act and
Regulation T, U and X of the Board of Governors of the Federal Reserve System
and the PATRIOT Act.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

              

Revolving Credit

Loans

  

Term Loans

Pricing
Level

  

Consolidated Total

Leverage Ratio

  

Commitment
Fee

  

LIBOR +

  

Base Rate +

  

LIBOR +

  

Base Rate +

I

  

Less than 1.00

   0.20%    1.25%    0.25%    1.25%    0.25%

II

  

Greater than or equal to 1.00, but less than 1.50

   0.25%    1.50%    0.50%    1.50%    0.50%

III

  

Greater than or equal to 1.50, but less than 2.00

   0.30%    1.75%    0.75%    1.75%    0.75%

IV

  

Greater than or equal to 2.00

   0.35%    2.00%    1.00%    2.00%    1.00%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) one (1) Business Day after the day on which the
Administrative Agent receives an Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level II until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 8.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level IV until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance

 

2



--------------------------------------------------------------------------------

Certificate for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (z) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(c) and 12.2
nor any of their other rights under this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and SunTrust Robinson Humphrey, Inc., in its
capacity as joint lead arranger and joint book manager, and their respective
successors.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Capital Stock) by any
Credit Party or any Subsidiary thereof (or the granting of any option or other
right to do any of the foregoing). The term “Asset Disposition” shall not
include (a) the sale of inventory in the ordinary course of business, (b) the
transfer of assets to the Borrower or any Subsidiary Guarantor pursuant to any
other transaction permitted pursuant to Section 11.4, (c) the write-off,
discount, sale or other disposition of defaulted or past-due receivables and
similar obligations in the ordinary course of business and not undertaken as
part of an accounts receivable financing transaction, (d) the disposition of any
Hedge Agreement, (e) dispositions of Investments in cash and Cash Equivalents,
(f) the transfer by any Credit Party of its assets to any other Credit Party,
(g) the transfer by any Non-Guarantor Subsidiary of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer) and (h) the transfer
by any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 14.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 5.8 shall remain in
effect, one-month LIBOR plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Blackhawk Arizona” means Blackhawk Network, Inc., an Arizona corporation.

“Blackhawk California” means Blackhawk Network California, Inc., a California
corporation.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrower Materials” has the meaning assigned thereto in Section 8.4.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case

 

4



--------------------------------------------------------------------------------

pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof, (b) A-1/P-1 commercial paper maturing no more than ninety (90) days
from the date of creation thereof and A-2/P-2 or split rated commercial paper
maturing no more than thirty (30) days from the date of creation thereof,
(c) certificates of deposit maturing no more than one hundred eighty (180) days
from the date of creation thereof issued by commercial banks organized under the
laws of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency; or (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), purchasing cards, electronic funds
transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

“Cash Secured Letter of Credit” means a Letter of Credit, which, at the option
of the Borrower, has been Cash Collateralized in an amount equal to 100% of the
maximum amount drawable thereunder; provided, however, that, so long as no Event
of Default has occurred and is continuing, the Borrower shall have the option to
require the release of any Cash Collateral securing a Letter of Credit pursuant
to this definition by giving notice to the Administrative Agent, whereupon such
Cash Collateral shall be released within three (3) Business Days, and upon such
release, such Letter of Credit shall continue to be a Letter of Credit for
purposes hereof but shall cease to be a Cash Secured Letter of Credit.

“Change in Control” means an event or series of events by which:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding (A) Safeway, and (B) any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a “person” or “group” shall be deemed to
have “beneficial ownership” of all securities that such “person” or “group” has
the right to

 

5



--------------------------------------------------------------------------------

acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of shares of
Capital Stock of the Borrower having more than thirty five percent (35%) of the
ordinary voting power to elect members of the board of directors (or equivalent
governing body) of the Borrower or (ii) a majority of the board of directors (or
equivalent governing body) of the Borrower shall not be Continuing Directors; or

(b) Safeway shall cease to beneficially own and control, directly or indirectly,
shares of Capital Stock of the Borrower having at least 50%, on a fully diluted
basis, of the ordinary voting power to elect members of the board of directors
(or equivalent governing body) of the Borrower, unless (i) at the time it shall
cease to do so there shall be a Distribution Arrangement in existence with a
remaining duration of at least four years and (ii) such Distribution Arrangement
shall remain in full force and effect (recognizing that it may be succeeded to
or assigned if Safeway is merged or acquired).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties, other than Blackhawk California, in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

6



--------------------------------------------------------------------------------

“Commitment Letter” means that certain commitment letter dated as February 18,
2014 by and among the Arrangers, Wells Fargo, Bank of America, N.A., SunTrust
Bank and the Borrower.

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income: (i) income and franchise taxes
paid during such period, (ii) Consolidated Interest Expense, and
(iii) amortization, depreciation of active and productive assets and other
non-cash charges for such period (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future),
(iv) extraordinary losses during such period (excluding extraordinary losses
from discontinued operations), (v) non-cash stock-based compensation expense,
and (vi) mark-to-market expenses on distribution partner equity instruments less
(c) the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (i) interest income,
(ii) any extraordinary gains and (iii) non-cash gains or non-cash items
increasing Consolidated Net Income (except that such non-cash gains are reserved
for cash benefits to be taken in the future). For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a Pro Forma Basis.

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements) for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, in calculating
Consolidated Net Income of the Borrower and its Subsidiaries for any period,
there shall be excluded (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which the Borrower or
any of its Subsidiaries has a joint interest with a third party, except to the
extent

 

7



--------------------------------------------------------------------------------

such net income is actually paid in cash to the Borrower or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or any of its Subsidiaries or is merged into or consolidated
with the Borrower or any of its Subsidiaries or that Person’s assets are
acquired by the Borrower or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.

“Consolidated Net Worth” means, at any date as of which the same is to be
determined, the consolidated stockholders’ equity of the Borrower and its
Subsidiaries, determined in accordance with GAAP.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on such
date.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries,
including the aggregate L/C Obligations; provided that in the computation of
Consolidated Total Indebtedness the aggregate L/C Obligations shall be reduced
to an amount not less than zero by the amount by which the aggregate amount as
of such date of all unrestricted and unencumbered cash and Cash Equivalents held
by the Borrower and the Subsidiary Guarantors exceeds $25,000,000.

“Continuing Directors” means the directors of the Borrower on the Closing Date
and each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is recommended by at least a majority of the then Continuing
Directors.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each of the applicable Issuing Lenders that is
entitled to Cash Collateral hereunder at the time such control agreement is
executed.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

8



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.16(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, the Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.16(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

“Delayed Draw Date” means a date subsequent to the Closing Date and on or prior
to the Delayed Draw Termination Date designated as such by the Borrower pursuant
to Section 4.2.

“Delayed Draw Termination Date” means the date six months after the Closing
Date.

 

9



--------------------------------------------------------------------------------

“Delayed Draw Term Loan” means the Term Loans made on the Delayed Draw Dates by
each Term Loan Lender or all such Term Loans, collectively, in the aggregate
amount of up to $50,000,000, as the context requires.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided, that if such Capital Stock is issued pursuant to a
plan for the benefit of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Distribution Arrangement” shall mean one or more commercial agreements between
Safeway and the Borrower or any Subsidiary thereof pursuant to which Safeway
agrees to participate in the program relating to the marketing and distribution
of the prepaid products and related services described therein and/or other
programs operated by Blackhawk Arizona or its Affiliates, whether such
agreements exist on the Closing Date or are entered into thereafter.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained for the employees of
any Credit Party or any current or former ERISA Affiliate.

 

10



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Issuance” means any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Domestic Subsidiary” means a Domestic Subsidiary substantially all of
the assets of which consist of the Capital Stock of Foreign Subsidiaries.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the

 

11



--------------------------------------------------------------------------------

guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the guarantee of such Credit Party or the grant of
such security interest becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Credit Party,
including under Section 4.21 of the Subsidiary Guaranty Agreement). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

“Existing Note” means that certain Fourth Amended and Restated Unsecured Demand
Promissory Note, dated as of October 23, 2013, by Blackhawk Arizona in favor of
Safeway.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

12



--------------------------------------------------------------------------------

“FCPA” means the Foreign Corrupt Practices Act.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, (a) the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, or (b) if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
Funds brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means (a) the separate fee letter agreement dated February 18, 2014
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC, (b) the
separate fee letter agreement dated February 18, 2014 among the Borrower,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A.,
(c) the separate fee letter dated February 17, 2014 among the Borrower and
SunTrust Robinson Humphrey, Inc., and (d) any letter between the Borrower and
any Issuing Lender (other than Wells Fargo) relating to certain fees payable to
such Issuing Lender in its capacity as such.

“Fiscal Year” means any of the 52-week or 53-week reporting periods used by the
Borrower in the financial reports it prepares for external reporting purposes.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination or severance
of employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof
(including pursuant to the definition of “Cash Secured Letter of Credit” in this
Section 1.1) and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit

 

13



--------------------------------------------------------------------------------

Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances (including any such substances or materials that are chemical
substances or mixtures) under any Environmental Law, (b) which are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated by any Governmental Authority as Hazardous Materials, (c) the
presence of which require investigation or remediation under any Environmental
Law or common law, (d) the discharge or emission or release of which requires a
permit or license under

 

14



--------------------------------------------------------------------------------

any Environmental Law or other Governmental Approval, (e) which are deemed to
constitute a nuisance or a trespass which poses a health or safety hazard to
Persons or neighboring properties or (f) which contain, without limitation,
asbestos (to the extent regulated by any Governmental Authority as a Hazardous
Material), polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article XI, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Increased Amount Date” has the meaning assigned thereto in Section 5.14.

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.14.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following calculated in accordance with GAAP:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of such Person;

 

15



--------------------------------------------------------------------------------

(b) all obligations to pay the deferred purchase price of property or services
of such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except (i) trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or (ii) that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness secured by a Lien on any asset owned or being purchased by
such Person (including indebtedness arising under conditional sales or other
title retention agreements except trade payables arising in the ordinary course
of business), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of such Person;

(g) all obligations of such Person in respect of Disqualified Capital Stock; and

(h) all Guaranty Obligations of such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date. For the avoidance of doubt, settlement payables arising
in the ordinary course of business shall not be considered Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Initial Issuing Lender” means Wells Fargo and Bank of America, N.A., each in
its capacity as issuer of Letters of Credit hereunder, and any successors
thereto.

“Initial Term Loan” means the Term Loan made on the Closing Date by each Term
Loan Lender or all such Term Loans, collectively, in the aggregate amount of
$175,000,000, as the context requires.

 

16



--------------------------------------------------------------------------------

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Policy” means the investment policy of the Borrower adopted by its
Board of Directors, in form and substance satisfactory to the Administrative
Agent.

“Investments” has the meaning assigned thereto in Section 11.3.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, (i) the Initial Issuing Lenders and (ii) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld) as an “Issuing Lender”
hereunder, in each case in its capacity as issuer of any Letter of Credit.

“Joinder Agreement” has the meaning assigned thereto in Section 5.14(a)(E).

“L/C Commitment” means the lesser of (a) One Hundred Million Dollars
($100,000,000) and (b) the Revolving Credit Commitment; provided that from
November 15th to January 15th of each year, “L/C Commitment” shall mean the
lesser of (a) Two Hundred Million Dollars ($200,000,000) and (b) the Revolving
Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.8. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP98, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the applicable Issuing Lender.

“Lender” has the meaning assigned thereto in the introductory paragraph hereof

 

17



--------------------------------------------------------------------------------

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Bloomberg Page BBAM1 (or any applicable successor page) at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/16th
of 1%). If, for any reason, such rate does not appear on Bloomberg Page BBAM1
(or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) London Banking Days prior to
the first day of the applicable Interest Period for a period equal to such
Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Bloomberg Page BBAM1
(or any applicable successor page) at approximately 11:00 a.m. (London time) on
such date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/16th of 1%). If, for any reason, such rate does not appear on Bloomberg Page
BBAM1 (or any applicable successor page) then “LIBOR” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/16th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =  

LIBOR

  1.00-Eurodollar Reserve Percentage

 

18



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Loan Cap Amount” means an amount equal to the sum of (a) $200,000,000 plus
(b) the amount of all increases in the Revolving Credit Commitment applicable to
the Loan Cap Amount pursuant to Section 5.14 minus the amount of all reductions
of the Revolving Credit Commitment applicable to the Loan Cap Amount pursuant to
Section 2.5(a).

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Subsidiary Guaranty Agreement,
the Fee Letters, and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the ability of the Borrower or any of
its Subsidiaries to perform its obligations under the Loan Documents to which it
is a party.

“Material Contract” means (a) any contract or other agreement, written or oral,
of any Credit Party or any of its Subsidiaries involving per annum monetary
liability of or to any such Person in an amount in excess of 5% of the
Borrower’s and its Subsidiaries’ total load value or operating revenue (each as
reported in the Borrower’s annual financial statements) or (b) any other
contract or agreement, written or oral, of any Credit Party or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

“Material Domestic Subsidiary” means, (i) on the Closing Date, EWI Holdings,
Inc., Cardpool, Inc., Blackhawk Network, Inc., Blackhawk Network California,
Inc. and Blackhawk Network (Overseas Territories), LLC and (ii) after the
Closing Date, the entities listed in subsection (i) hereof and any direct or
indirect Subsidiary of the Borrower which is a Domestic

 

19



--------------------------------------------------------------------------------

Subsidiary and which, at the time of determination, has net assets (to be
computed disregarding any payment obligations in respect of intercompany loans)
in excess of $5,000,000 or had net income in excess of $1,000,000 for the four
most recently ended fiscal quarters for which financial statements are
available, in each case determined in accordance with GAAP.

“Material Foreign Subsidiary” means (i) on the Closing Date, Blackhawk Network
(UK) Ltd., Blackhawk Network (Europe) Ltd., Blackhawk Network (Canada) Ltd.,
Blackhawk Network (Japan) KK, Blackhawk Network (Australia) Pty Ltd. and BH
Network Holdings (Europe) B.V. and (ii) after the Closing Date, the entities
listed in subsection (i) hereof and any direct or indirect Subsidiary of the
Borrower which is a Foreign Subsidiary and which, at the time of determination,
has net assets (to be computed disregarding any payment obligations in respect
of intercompany loans) in excess of $5,000,000 or had net income in excess of
$1,000,000 for the four most recently ended fiscal quarters for which financial
statements are available, in each case determined in accordance with GAAP.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their reasonable discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Cash Proceeds” means with respect to any issuance of Capital Stock, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all legal, underwriting and other fees and expenses incurred in
connection therewith.

“New Lender” has the meaning assigned thereto in Section 5.14.

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 14.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Notes.

 

20



--------------------------------------------------------------------------------

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Secured Parties or the Administrative Agent, in
each case under any Loan Document or otherwise with respect to any Loan or
Letter of Credit, of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws, naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Participant” has the meaning assigned thereto in Section 14.10(d).

 

21



--------------------------------------------------------------------------------

“PATRIOT Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of any Credit Party or any current or former ERISA
Affiliates.

“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
Guarantor on or after the Closing Date in the form of acquisitions of all or
substantially all of the business or a line of business (whether by the
acquisition of Capital Stock, assets or any combination thereof) of any other
Person if each such acquisition meets all of the following requirements:

(a) such acquisition (if an acquisition of Capital Stock or by merger) has been
approved by the board of directors (or equivalent governing body) of the Person
to be acquired;

(b) the Person or business to be acquired shall be in a substantially similar
line of business as the Borrower and its Subsidiaries pursuant to Section 11.11;

(c) if such transaction is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person (except as otherwise
permitted pursuant to Section 11.3(f)(ii)) and no Change in Control shall have
been effected thereby;

(d) the Borrower shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 9.10 to be delivered at
the time required pursuant to Section 9.10;

(e) if the aggregate consideration for such acquisition (inclusive of assumed
debt, earn-outs, deferred payments and Capital Stock of the Borrower) exceeds
$50,000,000, then no later than five (5) Business Days (or such lesser number of
days to which the Administrative Agent may agree) prior to the proposed closing
date of such acquisition, the Borrower shall have delivered to the
Administrative Agent and the Lenders an Officer’s Compliance Certificate for the
most recent fiscal quarter end preceding such acquisition for which financial
statements are available demonstrating, in form and substance reasonably
satisfactory thereto, compliance on a Pro Forma Basis (as of the date of the
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each covenant contained in Article X;

(f) no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith;

(g) the aggregate consideration (inclusive of assumed debt, earn-outs, deferred
payments and Capital Stock of the Borrower) for any such acquisition (or series
of related acquisitions), together with all other acquisitions consummated
during the twelve (12) month

 

22



--------------------------------------------------------------------------------

period immediately preceding such acquisition is less than $150,000,000
(excluding any portion of the acquisitions paid with the proceeds from any
Equity Issuance), and the aggregate consideration (inclusive of assumed debt,
earn-outs, deferred payments and Capital Stock of the Borrower) for any such
acquisition (or series of related acquisitions), together with all other
acquisitions consummated during the term of this Agreement is less than
$300,000,000 in the aggregate (excluding any portion of the acquisitions paid
with the proceeds from any Equity Issuance); and

(h) the Borrower shall provide such other documents (including forms of purchase
and related agreements) and other information as may be reasonably requested by
the Administrative Agent or the Required Lenders (through the Administrative
Agent) in connection with any such acquisition; provided that the Borrower shall
not be required to provide such documents or information for any such
acquisition designated by the Borrower whose consideration, together with the
consideration for all other such acquisitions designated by the Borrower during
the term of this Agreement, is less than $5,000,000 in the aggregate.

“Permitted Liens” means the Liens permitted pursuant to Section 11.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning assigned thereto in Section 8.4.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate is publicly announced by the Administrative
Agent. The parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Pro Forma Basis” means, for purposes of calculating certain definitions and
compliance with any test or financial covenant under this Agreement for any
period, that a Specified Transaction (and all other Specified Transactions that
have been consummated during the applicable period) and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant:
(a) income statement items (whether positive or negative but in any case
including transaction expenses incurred in connection with such Specified
Transaction) attributable to the Property or Person subject to such Specified
Transaction, (i) in the case of a disposition of all or substantially all of the
Capital Stock of a Subsidiary or any division, business unit, product line or
line of business, shall be excluded and (ii) in the case of a Permitted
Acquisition, shall be included, (b) any retirement of Indebtedness and (c) any
Indebtedness incurred or assumed by the Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

23



--------------------------------------------------------------------------------

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Lender” has the meaning assigned thereto in Section 8.4.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 14.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders holding more
than fifty percent (50%) of the sum of (a) (i) the aggregate amount of the
Revolving Credit Commitment or (ii) if the Revolving Credit Commitment has been
terminated, of the aggregate Revolving Credit Exposure plus (b) (i) the
aggregate outstanding principal amount of the Term Loan plus the aggregate
undrawn amount of the Term Loan Commitments or (ii) if the Term Loan Commitments
have been terminated, of the outstanding principal amount of the Term Loan;
provided that the Revolving Credit Commitment and Term Loan Commitment of, and
the Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer or controller of such Person or any other
officer of such Person reasonably acceptable to the Administrative Agent. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder and to acquire participations in Letters of
Credit and Swingline Loans as provided herein in an aggregate principal amount
at any time outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule 1.2 hereto, as such amount may be
modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, the final two sentences of this definition and
Section 5.14) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans and to
acquire participations in Letters of Credit and Swingline

 

24



--------------------------------------------------------------------------------

Loans as provided herein, as such amount may be modified at any time or from
time to time pursuant to the terms hereof (including, without limitation,
Section 5.14). The Revolving Credit Commitment of all the Revolving Credit
Lenders on the Closing Date shall be $200,000,000. Notwithstanding the
foregoing, the Revolving Credit Commitment referenced in clause (b) above shall
be automatically increased by the Seasonal Adjustment Amount on November 15 of
each calendar year, with such increase to remain in effect until January 15 of
the following year, at which time such increase shall cease to be in effect (and
such Revolving Credit Commitment shall be decreased by the Seasonal Adjustment
Amount) until the following November 15. The Revolving Credit Commitment of each
Revolving Credit Lender shall be automatically increased or decreased, as
applicable, upon the occurrence of each increase and decrease described in the
preceding sentence, each such increase and decrease to be in the amount of such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
applicable increase or decrease.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
in connection with any incremental revolving credit facilities established
pursuant to Section 5.14).

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment
(including each New Lender with an Incremental Revolving Credit Commitment).

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) March 28,
2018, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 12.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving

 

25



--------------------------------------------------------------------------------

effect to any Letters of Credit issued on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Safeway” means Safeway Inc., a Delaware corporation.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the “Specially Designated
Nationals List” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the sanctions
lists maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, in each case to the extent subject to a
sanctions program administered by OFAC.

“Seasonal Adjustment Amount” means an amount equal to the sum of
(a) $100,000,000 plus (b) the amount of all increases in the Revolving Credit
Commitment applicable to the Seasonal Adjustment Amount pursuant to Section 5.14
minus the amount of all reductions of the Revolving Credit Commitment applicable
to the Seasonal Adjustment Amount pursuant to Section 2.5(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

26



--------------------------------------------------------------------------------

“Secured Parties” mean collectively, the Lenders, the Administrative Agent, the
Swingline Lender, any Issuing Lender, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 13.5, any other holder from time to time of any
of any Secured Obligations and, in each case, their respective successors and
permitted assigns.

“Security Documents” means the collective reference to the Collateral Agreement,
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or Capital Stock of any Subsidiary of the Borrower or any
division, business unit, product line or line of business, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness, (d) the classification of any
asset, business unit, division or line of business as a discontinued operation
and (e) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Capital Stock of
any other class or classes of such corporation, partnership, limited liability
company or other entity shall have or might have voting power by reason of the
happening of any contingency). Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.

“Subsidiary Guarantors” means all Material Domestic Subsidiaries and all
Material Foreign Subsidiaries (other than Blackhawk Network (Overseas
Territories), LLC and any

 

27



--------------------------------------------------------------------------------

Material Foreign Subsidiary for so long as, in each case, the guaranty thereof
would have material adverse tax consequences for the Borrower or any other
Credit Party or would result in a violation of Applicable Laws) in existence on
the Closing Date or which become parties to the Subsidiary Guaranty Agreement
pursuant to Section 9.10.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties, in form
and substance reasonably satisfactory to the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swingline Commitment” means the lesser of (a) Fifteen Million Dollars
($15,000,000) and (b) the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” means any term loan made, or to be made, to the Borrower pursuant to
Section 4.1, whether on the Closing Date or on the Delayed Draw Date or all such
term loans collectively, as the context requires.

 

28



--------------------------------------------------------------------------------

“Term Loan Amount” means the aggregate principal amount of the Term Loan which
is borrowed on the Closing Date or on a Delayed Draw Date (computed without
giving effect to any optional prepayments of the Term Loan).

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Term Loan to the account of the Borrower hereunder on
the Closing Date in the principal amount set forth opposite such Lender’s name
on Schedule 1.2 and (b) as to all Lenders, the aggregate commitment of all
Lenders to make such Term Loan. The Term Loan Commitment of all Lenders on the
Closing Date shall be $225,000,000.

“Term Loan Lender” means any Lender with a Term Loan Commitment.

“Term Loan Percentage” means, as to any Term Loan Lender, the ratio of (a) the
outstanding principal balance of the Term Loan or Term Loans of such Term Loan
Lender plus the amount of the undrawn Term Loan Commitment of such Term Loan
Lender to (b) the aggregate outstanding principal balance of all Term Loans of
all Term Loan Lenders plus the amount of the aggregate undrawn Term Loan
Commitments of all Term Loan Lenders.

“Term Loan Facility” means the term loan facility established pursuant to
Article IV.

“Term Loan Maturity Date” means the first to occur of (a) March 28, 2018, or
(b) the date of acceleration of the Term Loans pursuant to Section 12.2(a).

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.

 

29



--------------------------------------------------------------------------------

“Threshold Amount” means $25,000,000.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness under the Existing Note and (b) the initial Extensions of Credit.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until”

 

30



--------------------------------------------------------------------------------

each mean “to but excluding;” and the word “through” means “to and including”
and (k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated (a) without giving effect to any election
under Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof and (b) in a manner such that any
obligations relating to a lease that, in accordance with GAAP as in effect on
the date hereof, would be accounted for by the Borrower as an Operating Lease
shall be accounted for as obligations relating to an operating lease and not as
obligations relating to a Capital Lease (and shall not constitute Indebtedness
hereunder).

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the FCPA, the Securities Act of 1933, the UCC,
the Investment Company Act, the Interstate Commerce Act, the Trading with the
Enemy Act of the United States or any of the foreign assets control regulations
of the United States Treasury Department, shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

31



--------------------------------------------------------------------------------

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified for such increase in such applicable
Letter of Credit or Letter of Credit Application and as such amount may be
reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn and no longer available under such Letter of Credit).

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving Credit Lender severally agrees
to make Revolving Credit Loans to the Borrower from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date as
requested by the Borrower in accordance with the terms of Section 2.3; provided,
that (a) the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment, (b) the Revolving Credit Outstandings with respect to Revolving
Credit Loans and Swingline Loans only (and exclusive of L/C Obligations) shall
in no event exceed the lesser of the Loan Cap Amount and the Revolving Credit
Commitment and (c) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender shall, upon the written request of the Borrower in accordance
herewith, make Swingline Loans to the Borrower from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date;
provided, that (a) after giving effect to any amount requested, the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment, (b) the
Revolving Credit Outstandings with respect to Revolving Credit Loans and
Swingline Loans only (and exclusive of L/C Obligations) shall in no event exceed
the lesser of Loan Cap Amount and the Revolving Credit Commitment and (c) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the lesser of (i) the
Revolving Credit Commitment less the sum of all outstanding Revolving Credit
Loans and the L/C Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving

 

32



--------------------------------------------------------------------------------

Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. Eastern time. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 13.3 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 12.1(h) or
(i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving

 

33



--------------------------------------------------------------------------------

Credit Lender such Revolving Credit Lender’s participating interest in a
Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Revolving Credit Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.15 and Section 5.16.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than (i) 4:00 p.m. Eastern time on the same
Business Day as each Swingline Loan, (ii) noon Eastern time on the same Business
Day as each Base Rate Loan and (iii) noon Eastern time on a day that is at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be, in an aggregate principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof (or, in
the case of Swingline Loans, $500,000 or a whole multiple of $100,000 in excess
thereof), (C) whether such Loan is to be a Revolving Credit Loan or Swingline
Loan, (D) in the case of a Revolving Credit Loan whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto. A Notice of Borrowing
received after the time set forth herein shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than
5:00 p.m. Eastern time for each Swingline Loan and 2:00 p.m. Eastern time for
each Base Rate Loan or LIBOR Rate Loan, on the proposed borrowing date, (i) each
Revolving Credit Lender will make available to the Administrative Agent, for the
account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the Swingline Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, the Swingline Loans to be made on such borrowing date. The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested pursuant to this Section in immediately available
funds by crediting or wiring such proceeds to the deposit account of the
Borrower identified in the most recent notice substantially in the form attached
as Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to
the Administrative Agent or as may be otherwise agreed upon by the Borrower and
the Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its

 

34



--------------------------------------------------------------------------------

Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the earlier of the date ten
(10) Business Days after the making thereof and the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 12.2(b)).

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
noon Eastern time (i) on the same Business Day as prepayment of each Base Rate
Loan and each Swingline Loan and (ii) at least three (3) Business Days before
prepayment of each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender. If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice. Partial prepayments shall be in an aggregate amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof. A Notice of
Prepayment received after noon Eastern time shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

 

35



--------------------------------------------------------------------------------

(e) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $2,500,000 or any whole multiple of $500,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. Each reduction notice shall specify what portion,
if any, of such reduction shall be applicable to the Seasonal Adjustment Amount
and what portion, if any of such reduction shall be applicable to the Loan Cap
Amount (such portions in the aggregate to add up to the aggregate amount of such
reduction). All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitment shall be paid on the effective
date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate undrawn amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit Cash Collateral in a Cash Collateral
account opened by the Administrative Agent in an amount equal to such excess
after taking into account any Cash Collateral already on deposit with the
Administrative Agent with respect to Letters of Credit. Such Cash Collateral
shall be applied and released in accordance with Section 12.2(b), except that,
unless an Event of Default has occurred and is continuing, such Cash Collateral
shall not be applied to any other Secured Obligations and shall be released to
the Borrower as and to the extent such excess is reduced notwithstanding that
other Secured Obligations remain outstanding. Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans and Swingline Loans (and furnishing of Cash Collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Swingline
Commitment and the Revolving Credit Facility. If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

 

36



--------------------------------------------------------------------------------

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (the “Letters of Credit”) for
the account of the Borrower (but for the purposes of the Borrower or any
Subsidiary thereof), on any Business Day from the Closing Date through but not
including the fifth (5th) Business Day prior to the Revolving Credit Maturity
Date in such form as may be approved from time to time by the applicable Issuing
Lender; provided, that no Issuing Lender shall have any obligation to issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment or (iii) unless such
Issuing Lender shall have otherwise agreed, the aggregate outstanding amount of
L/C Obligations associated with Letters of Credit issued by such Issuing Lender
would exceed 50% of the L/C Commitment. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $500,000 (or such lesser amount as
agreed to by the applicable Issuing Lender), (ii) be a standby letter of credit
issued to support obligations of the Borrower or any of its Subsidiaries,
contingent or otherwise, incurred in the ordinary course of business,
(iii) subject to the final sentence of this section, expire on a date no more
than twelve (12) months after the date of issuance or last renewal of such
Letter of Credit, which date shall be no later than the fifth (5th) Business Day
prior to the Revolving Credit Maturity Date and (iv) be subject to the Uniform
Customs and/or ISP98, as set forth in the Letter of Credit Application or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York. No Issuing Lender shall at any
time be obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law or if the issuance of such Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally. References herein to “issue” and derivations
thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to permit the extension
of such Letter of Credit at any time to an expiry date not later than the
Revolving Credit Maturity Date; provided, however, that the Issuing Lender shall
not permit any such extension if (A) the Issuing Lender has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) it has received notice

 

37



--------------------------------------------------------------------------------

(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 6.2 is not then satisfied, and
in each such case directing the Issuing Lender not to permit such extension.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.15 and Section 5.16.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the reasonable satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request. Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower a copy of such
Letter of Credit and promptly notify each Revolving Credit Lender of the
issuance and upon request by any Revolving Credit Lender, furnish to such Lender
a copy of such Revolving Credit Facility Letter of Credit and the amount of such
Revolving Credit Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. The Borrower shall pay to the Administrative
Agent, for the account of the applicable Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in the amount equal to the daily amount available to be drawn under such
Letter of Credit multiplied by the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined on a per annum basis);
provided that with respect to each Cash Secured Letter of Credit, the letter of
credit commission shall be the amount equal to the daily amount available to be
drawn under such Letter of Credit multiplied by 0.75% per annum. Such commission
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section in accordance
with their respective Revolving Credit Commitment Percentages.

 

38



--------------------------------------------------------------------------------

(b) Fronting Fee. In addition to the foregoing commission, the Borrower shall
pay to each applicable Issuing Lender, a fronting fee with respect to each
Letter of Credit issued by such Issuing Lender as set forth in the Fee Letter
executed by such Issuing Lender. Such issuance fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.

(c) Other Costs and Fees. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are (i) incurred or charged by such Issuing
Lender in issuing, effecting payment under, amending or otherwise administering
any Letter of Credit and (ii) charged by such Issuing Lender to its customers
generally.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
such Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to such Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to such Issuing Lender after the date such payment is due, such L/C
Participant shall pay to such Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of such Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to such Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. Eastern time on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. Eastern time on any Business Day, such payment shall be due on the
following Business Day.

 

39



--------------------------------------------------------------------------------

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, such
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, such Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify such Issuing Lender that the Borrower intends to reimburse
such Issuing Lender for such drawing from other sources or funds, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan bearing interest at the Base Rate in such
amount, the proceeds of which shall be applied to reimburse such Issuing Lender
for the amount of the related drawing and costs and expenses. Each Revolving
Credit Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse such Issuing Lender for
any draft paid under a Letter of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse such Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees that the applicable Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any

 

40



--------------------------------------------------------------------------------

beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions caused by
such Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. The Borrower
agrees that any action taken or omitted by any Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct, shall be binding on
the Borrower and shall not result in any liability of such Issuing Lender or any
L/C Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1 Term Loan. Subject to the terms and conditions of this Agreement,
each Term Loan Lender severally agrees to make Term Loans to the Borrower on the
Closing Date and on up to two Delayed Draw Dates (but not on any additional
dates) in an aggregate principal amount not exceeding such Lender’s Term Loan
Commitment; provided, however, that (a) the aggregate amount of the Initial Term
Loan shall be $175,000,000 and the amount of the Term Loan of each Lender on the
Closing Date shall be equal to its Term Loan Percentage of such amount, (b) the
aggregate amount of the Delayed Draw Term Loans shall not exceed $50,000,000 and
the amount of the Term Loan of each Lender on each Delayed Draw Date shall be
equal to its Term Loan Percentage of such amount and (c) the aggregate principal
amount of Term Loans made on each Delayed Draw Date shall be in the amount of
$15,000,000 or a multiple of $1,000,000 in excess thereof. Upon the making of a
Term Loan by a Lender, its Term Loan Commitment shall automatically be reduced
by the principal amount of such Term Loan.

SECTION 4.2 Procedure for Advance of Term Loan.

(a) The Borrower shall give the Administrative Agent an irrevocable Notice of
Borrowing prior to noon Eastern time on the Closing Date requesting that the
Term Loan Lenders make the Initial Term Loan on such date (provided that the
Borrower may request, no later than three (3) Business Days prior to the Closing
Date, that the Lenders make the Initial Term Loan as a LIBOR Rate Loan if the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement). Upon receipt
of such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Term Loan Lender thereof. Not later than 1:00 p.m. Eastern
time on the Closing Date, each

 

41



--------------------------------------------------------------------------------

Term Loan Lender will make available to the Administrative Agent for the account
of the Borrower, at the Administrative Agent’s Office in immediately available
funds, the amount of such Initial Term Loan to be made by such Term Loan Lender
on the Closing Date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of the Term Loan in immediately
available funds by wire transfer to such Person or Persons as may be designated
by the Borrower in writing.

(b) The Borrower shall give the Administrative Agent an irrevocable Notice of
Borrowing with respect to each Delayed Draw Term Loan not later than (i) noon
Eastern time on the same Business Day as the Delayed Draw Term Loan if the
Borrower requests that it be a Base Rate Loan and (ii) noon Eastern time on a
day that is at least three (3) Business Days prior to the Delayed Draw Date if
the Borrower requests that the Delayed Draw Term Loan be a LIBOR Rate Loan, of
its intention to borrow the Delayed Draw Term Loan, specifying (A) the date of
such borrowing, which shall be a Business Day and shall be designated in such
Notice of Borrowing as a “Delayed Draw Date”, (B) whether the Delayed Draw Term
Loan is to be LIBOR Rate Loan or Base Rate Loan, and (C) if it is to be a LIBOR
Rate Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after the time set forth herein shall be deemed received on
the next Business Day. The Administrative Agent shall promptly notify the Term
Loan Lenders of such Notice of Borrowing. Not later than 1:00 p.m. Eastern time
on the Delayed Draw Date, each Term Loan Lender will make available to the
Administrative Agent for the account of the Borrower, at the Administrative
Agent’s Office in immediately available funds, the amount of such Term Loan to
be made by such Term Loan Lender on the Delayed Draw Date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
Delayed Draw Term Loan in immediately available funds by wire transfer to such
Person or Persons as may be designated by the Borrower in writing.

SECTION 4.3 Repayment of Term Loan. The Borrower shall repay the Term Loan on
the dates and in the installments specified in the table below, except as the
amounts of individual installments may be adjusted pursuant to Section 4.4
hereof:

 

PAYMENT DATE

  

PRINCIPAL INSTALLMENT ($)

March 21, 2015

   An amount equal to 5% of the Term Loan Amount

March 21, 2016

   An amount equal to 10% of the Term Loan Amount

March 21, 2017

   An amount equal to 15% of the Term Loan Amount

If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.

 

42



--------------------------------------------------------------------------------

SECTION 4.4 Optional Prepayments of Term Loans. The Borrower shall have the
right at any time and from time to time, without premium or penalty, to prepay
the Term Loans, in whole or in part, upon delivery to the Administrative Agent
of a Notice of Prepayment not later than noon Eastern time (i) on the same
Business Day as each prepayment of a Base Rate Loan and (ii) at least three
(3) Business Days before each prepayment of a LIBOR Rate Loan, specifying the
date and amount of prepayment and whether the prepayment is of LIBOR Rate Loans
or Base Rate Loans or a combination thereof, and, if of a combination thereof,
the amount allocable to each. Each optional prepayment of the Term Loan
hereunder shall be in an aggregate principal amount of at least $2,500,000 or
any whole multiple of $500,000 in excess thereof and (whether made before or
after March 21, 2015) shall be applied, in order of maturity, to the remaining
principal installments of the Term Loan outstanding at the time of such optional
prepayment. Each repayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9 hereof. A Notice of Prepayment received after noon
Eastern time shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Prepayment.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin
or at such other rate to which the Borrower and the Swingline Lender may agree.
The Borrower shall specify whether a Loan is to be a Base Rate Loan or a LIBOR
Rate Loan and the Interest Period, if any, applicable to such Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2. Any Loan or any portion thereof which the
Borrower has not duly specified to be a LIBOR Rate Loan as provided herein shall
be deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3 or 5.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), three (3), or six
(6) months; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

 

43



--------------------------------------------------------------------------------

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make the annual
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and

(v) there shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 12.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 12.1(a), (h) or
(i), or (ii) at the election of the Required Lenders (or the Administrative
Agent at the direction of the Required Lenders), upon the occurrence and during
the continuance of any other Event of Default, (A) the Borrower shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
and (C) all outstanding Base Rate Loans and other Obligations arising hereunder
or under any other Loan Document shall bear interest at a rate per annum equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document; provided that, notwithstanding the foregoing,
upon the occurrence and during the continuation of an Event of Default under
Section 12.1(a) or (b), only the unpaid amount shall bear default interest.
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any Debtor Relief Law.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2014; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period is greater than three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

 

44



--------------------------------------------------------------------------------

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $2,500,000 or any whole multiple of $500,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $2,500,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than noon Eastern time three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.

SECTION 5.3 Fees.

(a) Commitment Fee. From the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Revolving Credit Lenders (other
than any Defaulting Lender), a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin for the Commitment Fee
on the average daily unused portion of the Revolving Credit Commitment of the
Revolving Credit Lenders (other than the Defaulting Lenders, if any); provided,
that the amount of outstanding Swingline Loans shall not be considered usage of
the Revolving Credit Commitment for the purpose of calculating the Commitment
Fee; provided, further, that such unused portion shall be determined after
giving effect to increases or decreases in the amount of the Revolving Credit
Commitment of all

 

45



--------------------------------------------------------------------------------

Revolving Credit Lenders. The Commitment Fee shall be payable in arrears on the
last Business Day of each calendar quarter during the term of this Agreement
commencing June 30, 2014 and ending on the Revolving Credit Maturity Date and on
the Revolving Credit Maturity Date. Such commitment fee shall be distributed by
the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.

(b) Ticking Fee. From the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Term Loan Lenders (other than any
Defaulting Lender), a non-refundable ticking fee (the “Ticking Fee”) at a rate
per annum equal to the higher of (i) .30% per annum and (ii) the Applicable
Margin for the Commitment Fee on the average daily unused portion of the
Revolving Credit Commitment of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any) during the period commencing on the date hereof and
ending upon the expiry or termination of the Term Loan Commitment. The Ticking
Fee shall be payable in arrears on the last Business Day of each calendar
quarter during the term of this Agreement commencing June 30, 2014 and on the
Delayed Draw Termination Date. The Ticking Fee shall be distributed by the
Administrative Agent to the Term Loan Lenders (other than any Defaulting Lender)
pro rata in accordance with such Term Loan Lenders’ respective Term Loan
Commitment Percentages.

(c) Other Fees. The Borrower shall pay to each Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the applicable Fee Letter. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

SECTION 5.4 Manner of Payment.

(a) Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including each Reimbursement Obligation) payable to the Lenders under this
Agreement (or any of them) shall be made not later than 1:00 p.m. Eastern time
on the date specified for payment under this Agreement to the Administrative
Agent at the Administrative Agent’s Office for the account of the Lenders
entitled to such payment, in Dollars and in immediately available funds, and
shall be made without any setoff, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. Eastern time on such day
shall be deemed a payment on such date for the purposes of Section 12.1, but for
all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. Eastern time shall be deemed
to have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each such Lender at its address for notices set forth
herein its pro rata share of such payment in accordance with the amounts then
due and payable to such Lenders (except as specified below) and shall wire
advice of the amount of such credit to each Lender. Each payment to the

 

46



--------------------------------------------------------------------------------

Administrative Agent on account of the principal of or interest on the Swingline
Loans or of any fee, commission or other amounts payable to the Swingline Lender
shall be made in like manner, but for the account of the Swingline Lender. Each
payment to the Administrative Agent of any Issuing Lender’s fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
such Issuing Lender or the L/C Participants, as the case may be. Each payment to
the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Section 5.9, 5.10, 5.11 or 14.3 shall be paid to the Administrative
Agent for the account of the applicable Lender. Subject to Section 5.1(b)(ii),
if any payment under this Agreement shall be specified to be made upon a day
which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

(b) Defaulting Lenders. Notwithstanding the foregoing, if there exists a
Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.16(a)(ii).

SECTION 5.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 5.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Section 5.9, 5.10, 5.11 or 14.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall

 

47



--------------------------------------------------------------------------------

be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.15 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

SECTION 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loans as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and
(i) in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period;
or (ii) in the case of Base Rate Loans as to which the interest rate is
determined by reference to LIBOR, each such Loan shall automatically convert to
a Base Rate Loan as to which the interest rate is not determined by reference to
LIBOR.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending

 

49



--------------------------------------------------------------------------------

Offices) to honor its obligations hereunder to make or maintain any LIBOR Rate
Loan or any Base Rate Loan as to which the interest rate is determined by
reference to LIBOR, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans or Base Rate Loans as to
which the interest rate is determined by reference to LIBOR, and the right of
the Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan or a
Base Rate Loan as to which the interest rate is determined by reference to LIBOR
shall be suspended and thereafter the Borrower may select only Base Rate Loans
as to which the interest rate is not determined by reference to LIBOR hereunder,
(ii) all Base Rate Loans shall cease to be determined by reference to LIBOR and
(iii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR for the remainder of
such Interest Period.

SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the LIBOR Rate Loans in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical. A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

SECTION 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

50



--------------------------------------------------------------------------------

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall pay to any
such Lender, such Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrower
shall pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, an Issuing Lender
or any other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender, such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender, any Issuing
Lender or any other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, such Issuing Lender’s or such
other Recipient’s right to demand such

 

51



--------------------------------------------------------------------------------

compensation; provided that the Borrower shall not be required to compensate any
Lender, any Issuing Lender or any other Recipient pursuant to this Section for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender, such Issuing Lender or such other Recipient,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s, such Issuing Lender’s
or such other Recipient’s intention to claim compensation therefor (except that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 5.11 Taxes.

(a) Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the

 

52



--------------------------------------------------------------------------------

provisions of Section 14.10(c) relating to the maintenance of a Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.11, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender,

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall

 

53



--------------------------------------------------------------------------------

be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(a) (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(b) (2) executed originals of IRS Form W-8ECI;

(c) (3) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(d) (4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

54



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

55



--------------------------------------------------------------------------------

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, and in each case such Lender is not
obligated to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender hereunder or becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 14.10;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and unreimbursed drawings under Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee consents to the applicable
amendment, waiver or consent.

 

56



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 5.13 Security. The Secured Obligations of the Borrower shall be secured
as provided in the Security Documents.

SECTION 5.14 Incremental Commitments.

(a) The Borrower may from time to time by written notice to the Administrative
Agent elect to request incremental revolving credit commitments (the
“Incremental Revolving Credit Commitments”) for the purpose of increasing the
aggregate Revolving Credit Commitments;

provided that (1) the aggregate amount of all Incremental Revolving Credit
Commitments shall not (as of any date of incurrence thereof) exceed $50,000,000
and (2) the aggregate amount of each increase in the Revolving Credit
Commitments pursuant to this section shall not be less than $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each such notice shall specify
(i) the date (each, an “Increased Amount Date”) on which the Borrower proposes
that any Incremental Revolving Credit Commitments shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Administrative Agent, (ii) what portion, if any,
of such Incremental Revolving Credit Commitments shall be applicable to the
Seasonal Adjustment Amount and (iii) what portion, if any, of such Incremental
Revolving Credit Commitments shall be applicable to the Loan Cap Amount (such
portions in the aggregate to add up to the aggregate amount of such Incremental
Revolving Credit Commitments). The Borrower may invite any Lender, any Affiliate
of any Lender and/or any Approved Fund, and/or any other Person reasonably
satisfactory to the Administrative Agent, to provide an Incremental Revolving
Credit Commitment (any such Person, a “New Lender”). Any Person offered or
approached to provide all or a portion of any Incremental Revolving Credit
Commitments may elect or decline, in its sole discretion, to provide an
Incremental Revolving Credit Commitment. Any Incremental Revolving Credit
Commitment shall become effective as of the related Increased Amount Date;
provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Revolving Credit
Commitments and (2) the making of any Loans or the issuance of any Letters of
Credit pursuant thereto;

(B) all Revolving Credit Loans made, and all reimbursement obligations in
respect of Letters of Credit issued, pursuant to any Incremental Revolving
Credit Commitments shall constitute Obligations of the Borrower, shall be
secured and guaranteed with the other Extensions of Credit on a pari passu basis
and shall otherwise be subject to the same terms and conditions as other
Revolving Credit Loans and Letters of Credit, respectively;

 

57



--------------------------------------------------------------------------------

(C) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the New Lenders providing Incremental Revolving Credit
Commitments) in accordance with their revised Revolving Credit Commitment
Percentages (and the Revolving Credit Lenders (including the New Lenders
providing Incremental Revolving Credit Commitments) agree to make all payments
and adjustments necessary to effect such reallocation, and the Borrower shall
pay any and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment);

(D) any New Lender with an Incremental Revolving Credit Commitment shall be
entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility, and any Extensions of Credit made in
connection with each Incremental Revolving Credit Commitment shall receive
proceeds of prepayments on the same basis as the other Extensions of Credit made
hereunder;

(E) Incremental Revolving Credit Commitments shall be effected pursuant to one
or more joinder agreements (each a “Joinder Agreement”) executed and delivered
by the Borrower, the Administrative Agent and the applicable New Lenders (which
Joinder Agreement(s) shall be in form and substance reasonably satisfactory to
the parties thereto and may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 5.14);

(F) the Administrative Agent and the Lenders shall have received from the
Borrower a certificate of the chief financial officer or treasurer of the
Borrower demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance with the financial
covenants set forth in Article X (based on the financial statements most
recently delivered pursuant to Section 8.1(a) or 8.1(b), as applicable) both
before and after giving effect (on a Pro Forma Basis) to (x) any Incremental
Revolving Credit Commitment and (y) the making of any Revolving Credit Loans
pursuant thereto (with any Incremental Revolving Credit Commitment being deemed
to be fully funded); and

(G) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing the borrowing of Revolving Credit Loans and the request of
Letters of Credit pursuant to Incremental Revolving Credit Commitments)
reasonably requested by the Administrative Agent in connection with any such
transaction.

(b) The New Lenders shall be included in any determination of the Required
Lenders and the New Lenders will not constitute a separate voting class or
separate tranche of Loans for any purposes under this Agreement.

 

58



--------------------------------------------------------------------------------

(c) On any Increased Amount Date on which any Incremental Revolving Credit
Commitment becomes effective, subject to the foregoing terms and conditions,
each New Lender with an Incremental Revolving Credit Commitment shall become a
Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

SECTION 5.15 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.16(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower and, to the extent provided by any
Defaulting Lender, such Defaulting Lender hereby grant to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agree to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.15 or Section 5.16 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.15 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable, that there exists excess Cash Collateral; provided that, subject to
Section 5.16, the Person providing Cash Collateral, such Issuing Lender and the
Swingline Lender, as applicable, may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations.

 

59



--------------------------------------------------------------------------------

SECTION 5.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 14.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ and the Swingline Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swingline Loans issued under this Agreement, in accordance with
Section 5.15; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lenders or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit or Swingline
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with

 

60



--------------------------------------------------------------------------------

the Revolving Credit Commitments without giving effect to Section 5.16(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 5.16(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.15.

(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

61



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Term Loan Note in favor of
each Lender requesting a Term Loan Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby) the Security Documents and the
Subsidiary Guaranty Agreement, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that all representations and warranties of such Person
contained in this Agreement and the other Loan Documents are true, correct and
complete; that none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated

 

62



--------------------------------------------------------------------------------

by this Agreement, no Default or Event of Default has occurred and is
continuing; and that each of the Credit Parties, as applicable, has satisfied
each of the conditions set forth in Section 6.1 and Section 6.2.

(ii) Certificate of Secretary of each Credit Party. A certificate of the
secretary or an assistant secretary of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 6.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent available, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Credit Party has filed
required tax returns and owes no delinquent taxes.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 5.11(g).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.

(ii) Pledged Collateral. The Administrative Agent shall have received (A) except
as provided in Section 9.13(b), original stock certificates or other
certificates evidencing the Capital Stock pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof and (B) each original
promissory note pledged pursuant to the Security Documents together with an
undated endorsement for each such promissory note duly executed in blank by the
holder thereof.

 

63



--------------------------------------------------------------------------------

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of each such Credit Party, indicating
among other things that the assets of each such Credit Party are free and clear
of any Lien (except for Permitted Liens).

(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (naming the Administrative Agent as loss payee on all certificates
for property hazard insurance and as additional insured on all certificates for
liability insurance), and, if requested by the Administrative Agent, copies
(certified by a Responsible Officer of the Borrower) of insurance policies in
form and substance reasonably satisfactory to the Administrative Agent.

(d) Reserved.

(e) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined to be
advisable in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(f) Financial Matters.

(i) Financial Statements. The Administrative Agent and Arrangers shall have
received the audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of December 28, 2013 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended.

(ii) Financial Projections. The Administrative Agent shall have received pro
forma Consolidated financial statements for the Borrower and its Subsidiaries,
and projections prepared by management of the Borrower of income statements,
which shall not be inconsistent with information provided to the Arrangers prior
to the delivery of the Commitment Letter.

 

64



--------------------------------------------------------------------------------

(iii) Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Borrower, that the Borrower and its subsidiaries, taken as a whole, are
Solvent.

(iv) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges, including expenses for which reasonably
detailed invoices have been presented to Borrower at least one Business Day
before the Closing Date, in connection with the execution, delivery, recording,
filing and registration of any of the Loan Documents.

(g) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received one or
more Notices of Borrowing from the Borrower in accordance with Section 2.3(a)
and Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

(ii) Existing Indebtedness, Etc. All existing Indebtedness of the Borrower and
its Subsidiaries (including Indebtedness under the Existing Note but other than
Indebtedness permitted pursuant to Section 11.1) shall be repaid in full and
terminated, all commitments under the Existing Note shall be terminated and all
collateral security therefor, if any, shall be released, and the Administrative
Agent shall have received pay-off letters in form and substance satisfactory to
it evidencing such repayment, termination and release.

(iii) Agreements with Safeway. The Administrative Agent shall have received
evidence satisfactory to it of the termination of (A) the Cash Management and
Treasury Services Agreement dated as of April 4, 2013 between the Borrower and
Safeway and (B) the promissory note executed by Safeway in favor of the Borrower
pursuant to that agreement.

(iv) Patriot Act. The Borrower and each of the Subsidiary Guarantors shall have
provided to the Administrative Agent and the Lenders the documentation and other

 

65



--------------------------------------------------------------------------------

information requested by the Administrative Agent in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act.

(v) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby with respect to the
transactions contemplated by this Agreement, including an updated Investment
Policy.

SECTION 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lenders to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for (i) any representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects, and (ii) any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a), Section 4.2 or Section 5.2, as applicable.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

66



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders, both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

SECTION 7.1 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its Properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized and qualified to do business as of the Closing Date are described
on Schedule 7.1.

SECTION 7.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 7.2. The
shareholders or other owners, as applicable, of each Credit Party and its
Subsidiaries and the number of shares owned by each as of the Closing Date are
described on Schedule 7.2. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of any Credit Party or any Subsidiary thereof, except as described on
Schedule 7.2.

SECTION 7.3 Authorization; Enforceability. Each Credit Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party and each Subsidiary thereof that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and by general principles of equity.

SECTION 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to any Credit Party or any Subsidiary
thereof, (ii) conflict with, result in a breach of or constitute a default under
the articles

 

67



--------------------------------------------------------------------------------

of incorporation, bylaws or other organizational documents of any Credit Party
or any Subsidiary thereof, (iii) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (A) filings
under the UCC and (B) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office.

SECTION 7.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case described in clause (i), (ii) or (iii) above where the failure to
have, comply or file could not reasonably be expected to have a Material Adverse
Effect.

SECTION 7.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party or Subsidiary). Such
returns accurately reflect in all material respects all liability for taxes of
any Credit Party or any Subsidiary thereof for the periods covered thereby.
There is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of any
Credit Party or any Subsidiary thereof, except for those listed in Schedule 7.6.
No Governmental Authority has asserted any Lien or other claim against any
Credit Party or any Subsidiary thereof with respect to unpaid taxes which has
not been discharged or resolved (other than (i) any amount the validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party or Subsidiary and (ii) Permitted Liens). The
charges, accruals and reserves on the books of each Credit Party and each
Subsidiary thereof in respect of federal, state, local and other taxes for all
Fiscal Years and portions thereof since the organization of any Credit Party or
any Subsidiary thereof are in the judgment of the Borrower adequate, and the
Borrower does not anticipate any additional taxes or assessments for any of such
years.

 

68



--------------------------------------------------------------------------------

SECTION 7.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations except as
could not reasonably be expected to have a Material Adverse Effect.

SECTION 7.8 Environmental Matters.

(a) The properties now owned, leased or operated by each Credit Party and each
Subsidiary thereof do not contain, and the properties formerly owned, leased or
operated by each Credit Party and each Subsidiary thereof, to their knowledge,
do not contain, any Hazardous Materials in amounts or concentrations which
(A) constitute a material violation of applicable Environmental Laws or
(B) could reasonably be expected to give rise to material liability under
applicable Environmental Laws;

(b) Each Credit Party and each Subsidiary thereof and the properties owned,
leased or operated thereby and all operations conducted in connection therewith
are in material compliance with all applicable Environmental Laws, and there is
no contamination at, under or about such properties or such operations which
could reasonably be expected to interfere with the continued operation of such
properties or materially impair the fair saleable value thereof;

(c) No Credit Party nor any Subsidiary thereof has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or noncompliance
with Environmental Laws, nor does any Credit Party or any Subsidiary thereof
have knowledge that any such notice will be received or is being threatened;

(d) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in material violation of, or in a manner or to a location which could
reasonably be expected to give rise to material liability under, Environmental
Laws, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in material violation of, or
in a manner that could reasonably be expected to give rise to material liability
under, any applicable Environmental Laws;

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Credit Party or any Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary thereof or such properties or
such operations; and

 

69



--------------------------------------------------------------------------------

(f) There has been no release, or to the best of the Borrower’s knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Subsidiary, in violation of, or in amounts
or in a manner that could reasonably be expected to give rise to liability
under, Environmental Laws that could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

SECTION 7.9 Employee Benefit Matters.

(a) As of the Closing Date, no Credit Party maintains or contributes to, or has
any obligation under, any Employee Benefit Plans other than those identified on
Schedule 7.9;

(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the Internal Revenue Service to be so qualified, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code except for such plans that have not yet received determination
letters but for which the remedial amendment period for submitting a
determination letter has not yet expired or, in the event no determination has
been sought, the Employee Benefit Plan is so qualified and no facts or
circumstances have occurred that could be reasonably expected to jeopardize such
qualified status. No liability has been incurred by any Credit Party or any
ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;

(c) As of the Closing Date, except where the failure of any of the following
representations to be correct in all material respects could not reasonably be
expected to have a Material Adverse Effect, no Pension Plan has been terminated,
nor has any accumulated funding deficiency (as defined in Section 412 of the
Code) been incurred (without regard to any waiver granted under Section 412 of
the Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has any Credit Party
or any ERISA Affiliate failed to make any contributions or to pay any amounts
due and owing as required by Section 412 of the Code, Section 302 of ERISA or
the terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Credit Party nor any ERISA Affiliate has: (A) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(B) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(C) failed to make a required contribution or payment to a Multiemployer Plan,
or (D) failed to make a required installment or other required payment under
Section 412 of the Code;

 

70



--------------------------------------------------------------------------------

(e) No Termination Event has occurred or is reasonably expected to occur;

(f) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving any (A) employee welfare benefit plan (as defined in
Section 3(1) of ERISA) currently maintained or contributed to by any Credit
Party or any ERISA Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

(g) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect,
(i) each Foreign Pension Plan has been maintained in compliance with its terms
and in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, (ii) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, (iii) neither the Borrower nor any of its Subsidiaries has incurred any
material obligation in connection with the termination of or withdrawal from any
Foreign Pension Plan, and (iv) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the Borrower’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

SECTION 7.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates the provisions of Regulation T, U or X of such
Board of Governors. If requested by any Lender (through the Administrative
Agent) or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1 referred to in
Regulation U.

SECTION 7.11 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act) and no
Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, as amended, or any other Applicable Law which limits its ability to incur
or consummate the transactions contemplated hereby.

SECTION 7.12 Material Contracts. Schedule 7.12 sets forth a complete and
accurate list of all Material Contracts of each Credit Party and each Subsidiary
thereof in effect as of the Closing Date. Other than as set forth in Schedule
7.12, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, each Credit Party and each Subsidiary
thereof has delivered to the

 

71



--------------------------------------------------------------------------------

Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 7.12 or any other Schedule hereto. No Credit Party nor
any Subsidiary thereof (nor, to the knowledge of the Borrower, any other party
thereto) is in breach of or in default under any Material Contract in any
material respect.

SECTION 7.13 Employee Relations. No Credit Party or any Subsidiary thereof is
party to any collective bargaining agreement or has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 7.13. The Borrower knows of no pending, threatened or contemplated
strikes, work stoppages or other collective labor disputes involving its
employees or those of its Subsidiaries.

SECTION 7.14 Burdensome Provisions. No Credit Party nor any Subsidiary thereof
is a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or Applicable
Law which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. The Credit Parties and
their respective Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect. No Subsidiary is party to any agreement or instrument
or otherwise subject to any restriction or encumbrance that restricts or limits
its ability to make dividend payments or other distributions in respect of its
Capital Stock to the Borrower or any Subsidiary or to transfer any of its assets
or properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law.

SECTION 7.15 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) are complete and correct and
fairly present on a Consolidated basis the assets, liabilities and financial
position of the Borrower and its Subsidiaries as at such dates, and the results
of the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP. Such financial statements
show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
The projections delivered pursuant to Section 6.1(f)(ii) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year-end closing
and audit adjustments.

SECTION 7.16 No Material Adverse Change. Since December 28, 2013, there has been
no material adverse change in the properties, business, operations, prospects,
or condition (financial or otherwise) of the Borrower and its Subsidiaries taken
as a whole, and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.

SECTION 7.17 Solvency. The Borrower is and the Credit Parties, on a Consolidated
basis, are Solvent.

 

72



--------------------------------------------------------------------------------

SECTION 7.18 Titles to Properties. As of the Closing Date, the real property
listed on Schedule 7.18 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of its Subsidiaries. Each
Credit Party and each Subsidiary thereof has such title to the real property
owned or leased by it as is necessary or desirable to the conduct of its
business and valid and legal title to all of its personal property and assets,
except those which have been disposed of by the Credit Parties and their
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

SECTION 7.19 Insurance. The properties of each Credit Party and each Subsidiary
thereof are insured with financially sound and reputable insurance companies not
Affiliates of the Credit Parties and their Subsidiaries, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in locations where
the Credit Parties and their Subsidiaries operate.

SECTION 7.20 Liens. None of the properties and assets of any Credit party or any
Subsidiary thereof is subject to any Lien, except Permitted Liens. No Credit
Party or any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

SECTION 7.21 Indebtedness and Guaranty Obligations. Schedule 7.21 is a complete
and correct listing of all Indebtedness and Guaranty Obligations of the Credit
Parties and their respective Subsidiaries as of the Closing Date in excess of
$1,000,000. The Credit Parties and their respective Subsidiaries have performed
and are in compliance with all of the material terms of such Indebtedness and
Guaranty Obligations and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with notice or lapse of
time or both would constitute a default or event of default, on the part of any
of the Credit Parties or any of their respective Subsidiaries exists with
respect to any such Indebtedness or Guaranty Obligation.

SECTION 7.22 Litigation. Except as set forth on Schedule 7.22, there are no
actions, suits or proceedings pending nor, to the knowledge of the Borrower,
threatened against or in any other way relating adversely to or affecting any
Credit Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that (i) has had or could reasonably be expected to have a Material
Adverse Effect, or (ii) materially adversely affects any transaction
contemplated hereby.

SECTION 7.23 Absence of Defaults. No event has occurred and is continuing
(i) which constitutes a Default or an Event of Default, or (ii) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any Material Contract or judgment, decree or order to which any
Credit Party or any Subsidiary thereof is a party or by which any Credit Party
or any Subsidiary thereof or any of their respective properties may be bound or
which would require any Credit Party or any Subsidiary thereof to make any
payment thereunder prior to the scheduled maturity date therefore that, in any
case under this clause (ii), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

SECTION 7.24 Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any of
its Subsidiaries nor, to the knowledge of the Borrower, any of their respective
Related Parties (i) is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C.
App. §§ 1 et seq.), (ii) is in violation of (A) the Trading with the Enemy Act,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (C) the PATRIOT Act (collectively, the
“Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No part of the proceeds
of any Extension of Credit hereunder will be unlawfully used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, the Administrative Agent, any Issuing Lender or the
Swingline Lender) of any Anti-Terrorism Laws or Anti-Corruption Laws.

SECTION 7.25 Disclosure. The Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No financial statement, material report, material certificate or other
material information furnished (whether in writing or orally) by or on behalf of
any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. The Borrower maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective Related Parties with Anti-Corruption Laws and
Anti-Terrorism Laws.

SECTION 7.26 Security Documents. The Liens granted by the Security Documents
constitute valid perfected first priority Liens on the properties and assets
covered by the Security Documents, to the extent required by the Security
Documents and subject to no prior or equal Lien except those Liens permitted by
Section 11.2.

 

74



--------------------------------------------------------------------------------

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations (other than contingent indemnification obligations not
then due) have been paid and satisfied in full in cash and the Commitments
terminated, unless consent has been obtained in the manner set forth in
Section 14.2, the Borrower will, and will cause each other Credit Party to,
furnish or cause to be furnished to the Administrative Agent at the
Administrative Agent’s Office at the address set forth in Section 14.1 or such
other office as may be designated by the Administrative Agent from time to time:

SECTION 8.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended March 22, 2014, an
unaudited Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
and consolidating statements of income, retained earnings and cash flows and a
report containing management’s discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year-end adjustments and the
absence of footnotes.

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the fiscal year
ended January 3, 2015), an audited Consolidated and consolidating balance sheet
of the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated and consolidating statements of income, retained earnings
and cash flows and a report containing management’s discussion and analysis of
such financial statements for the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing acceptable to the Administrative
Agent, and accompanied by a report thereon by such certified public accountants
that is not qualified with respect to going concern, with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP.

(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within ninety (90) days after the end of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a quarterly operating and capital
budget, a projected income statement, calculations demonstrating projected
compliance with the financial covenants set forth in Article IX and a report
containing management’s discussion and analysis of such projections, accompanied
by a certificate from a Responsible Officer of the Borrower to the effect that,
to the best of such officer’s knowledge, such projections are good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries for such period.

 

75



--------------------------------------------------------------------------------

SECTION 8.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 8.1(a) or (b), an Officer’s Compliance
Certificate.

SECTION 8.3 Other Reports.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;

(b) Promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”,
Bank Secrecy Act and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and

(c) Such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

SECTION 8.4 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) Business Days after any Responsible Officer of any Credit
Party obtains knowledge thereof) telephonic and written notice of:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to have a Material Adverse Effect;

(b) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(c) any labor controversy that has resulted in, or could reasonably be expected
to result in, a strike or other work action against any Credit Party or any
Subsidiary thereof;

(d) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against or threatened against any Credit Party or any
Subsidiary thereof;

(e) (i) any Default or Event of Default or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of its Subsidiaries is a party or by which the Borrower or any Subsidiary
thereof or any of their respective properties may be bound which could
reasonably be expected to have a Material Adverse Effect;

 

76



--------------------------------------------------------------------------------

(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by any Credit
Party or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan
or to have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) any Credit Party or ERISA Affiliate obtaining
knowledge that any Credit Party or ERISA Affiliate has filed or intends to file
a notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

(g) copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

Documents required to be delivered pursuant to this Article may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 14.1; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Officer’s Compliance Certificates required by Section 8.2 to the
Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use

 

77



--------------------------------------------------------------------------------

commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Lenders and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 14.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

SECTION 8.5 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of any Credit
Party or any Subsidiary thereof to the Administrative Agent or any Lender
whether pursuant to this Article VIII or any other provision of this Agreement,
or any of the Security Documents, shall, at the time the same is so furnished,
comply with the representations and warranties set forth in Section 7.25.

ARTICLE IX

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Borrower will, and will cause each of its Subsidiaries to:

SECTION 9.1 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.

SECTION 9.2 Maintenance of Property and Licenses.

(a) In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner.

 

78



--------------------------------------------------------------------------------

(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 9.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance).

SECTION 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 9.5 Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property (other than any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party or Subsidiary) and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices, except where the failure to pay or perform such items described in
clauses (a) or (b) of this Section could not reasonably be expected to have a
Material Adverse Effect.

SECTION 9.6 Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and ensure compliance by all tenants
and subtenants (if any) with, all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under applicable
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder

 

79



--------------------------------------------------------------------------------

with respect to all Employee Benefit Plans, (ii) not take any action or fail to
take action the result of which could reasonably be expected to result in a
liability to the PBGC or to a Multiemployer Plan, (iii) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or tax
under the Code and (iv) operate each Employee Benefit Plan in such a manner that
will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.

SECTION 9.9 Visits and Inspections. Permit representatives of the Administrative
Agent or any Lender, from time to time upon prior reasonable notice and at such
times during normal business hours (and, during the continuance of an Event of
Default, at the Borrower’s expense) to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects.

SECTION 9.10 Additional Subsidiaries.

(a) Additional Domestic Subsidiaries. Notify the Administrative Agent of the
creation or acquisition of any Material Domestic Subsidiary and promptly
thereafter (and in any event within thirty (30) days (or such greater number of
days to which the Administrative Amount may agree) after such creation or
acquisition), cause such Person (other than an Excluded Domestic Subsidiary) to
(i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Subsidiary Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) grant a security interest in all Collateral (subject to the exceptions
specified in the Collateral Agreement) owned by such Subsidiary by delivering to
the Administrative Agent a duly executed supplement to each Security Document or
such other document as the Administrative Agent shall deem appropriate for such
purpose and comply with the terms of each Security Document, (iii) deliver to
the Administrative Agent such documents and certificates referred to in
Section 6.1 as may be reasonably requested by the Administrative Agent,
(iv) deliver to the Administrative Agent such original Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock of
such Person, (v) deliver to the Administrative Agent such updated Schedules to
the Loan Documents as requested by the Administrative Agent with respect to such
Person, and (vi) deliver to the Administrative Agent such other documents as may
be reasonably requested by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a first-tier Material Foreign Subsidiary of the
Borrower, and promptly thereafter (and in any event within forty-five (45) days
after notification), at the request of the Administrative Agent, cause (i) the
Borrower or the applicable Subsidiary to deliver to the Administrative Agent
Security Documents pledging sixty-five percent (65%) of the total outstanding
voting Capital Stock (and one hundred percent (100%) of the non-voting Capital
Stock) of any such new first tier Foreign Subsidiary and a consent thereto
executed by such new Foreign Subsidiary (including, without limitation, if
applicable, original stock certificates (or the

 

80



--------------------------------------------------------------------------------

equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to become a Subsidiary Guarantor by delivering to the Administrative
Agent a duly executed supplement to the Subsidiary Guaranty Agreement or such
other document as the Administrative Agent shall deem appropriate for such
purpose (provided this clause (ii) shall not be applicable with respect to any
Material Foreign Subsidiary for so long as such guaranty would have material
adverse tax consequences for the Borrower or any other Credit Party or would
result in a violation of Applicable Laws), (iii) such Person to deliver to the
Administrative Agent such documents and certificates referred to in Section 6.1
as may be reasonably requested by the Administrative Agent (it being understood
that no first-tier Material Foreign Subsidiary shall be required to execute the
Collateral Agreement as a “Grantor” unless it is also required to become a
Subsidiary Guarantor pursuant to the foregoing clause (ii)), (iv) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and (v) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent. Solely for purposes of this
Section 9.10(b) and the definition of “Subsidiary Guarantors”, (i) an Excluded
Domestic Subsidiary which is a Material Domestic Subsidiary shall be deemed to
be a first-tier Material Foreign Subsidiary and (ii) a Material Foreign
Subsidiary the Capital Stock of which is owned by an Excluded Domestic
Subsidiary shall not be deemed to be a first-tier Material Foreign Subsidiary.

SECTION 9.11 Use of Proceeds. Use the proceeds of the Extensions of Credit
(a) for the refinancing of the Existing Note and (b) for working capital and
general corporate purposes of the Borrower and its Subsidiaries.

SECTION 9.12 Further Assurances. Maintain the security interest created by the
Security Documents as a perfected security interest having at least the priority
described in Section 4.1 of the Collateral Agreement, subject to the rights of
the Credit Parties to dispose of the Collateral pursuant to the Loan Documents;
and make, execute and deliver all such additional and further acts, things,
deeds, instruments and documents as the Administrative Agent or the Required
Lenders (through the Administrative Agent) may reasonably require for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Administrative Agent, for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby or by the other Loan Documents.

SECTION 9.13 Post-Closing Covenants. As promptly as practicable, but in any
event within the respective time periods referred to below, the Borrower shall:

(a) deliver to the Administrative Agent a tax-status certificate of the relevant
taxing authorities of the State of Arizona within sixty (60) days after the
Closing Date (or such longer period of time at the Administrative Agent’s
discretion); and

 

81



--------------------------------------------------------------------------------

(b) deliver to the Administrative Agent original stock certificates (or
certificates that are the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing Capital Stock
comprising sixty-five percent (65%) of the total outstanding voting Capital
Stock (and one hundred percent (100%) of the non-voting Capital Stock) of each
first tier Material Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof, within thirty (30) days after the Closing Date (or such longer period
of time at the Administrative Agent’s discretion).

ARTICLE X

FINANCIAL COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Borrower will not:

SECTION 10.1 Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter ending on any date after the Closing Date, permit the Consolidated Total
Leverage Ratio to be greater than 2.75 to 1.00.

SECTION 10.2 Interest Coverage Ratio. As of the last day of any fiscal quarter
ending on any date after the Closing Date, permit the ratio of (a) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on such
date to (b) Consolidated Interest Expense for the period of four (4) consecutive
fiscal quarters ending on such date to be less than 3.50 to 1.00.

SECTION 10.3 Minimum Consolidated Net Worth. As of any date after the Closing
Date, permit the Consolidated Net Worth to be less than the sum of
(a) $171,123,000 plus (b) 50% of Consolidated Net Income, if positive, for each
fiscal quarter ending after December 28, 2013 plus (c) 50% of the Net Cash
Proceeds received by the Borrower or its Subsidiaries after the date hereof from
the issuance and sale of Capital Stock of the Borrower or any Subsidiary (other
than the issuance to the Borrower or a Wholly-Owned Subsidiary), including the
principal amount of any debt securities of the Borrower or any Subsidiary which
are converted into such Capital Stock.

ARTICLE XI

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Borrower will not, and will not permit any of its Subsidiaries
to:

SECTION 11.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Obligations;

 

82



--------------------------------------------------------------------------------

(b) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(c) Indebtedness existing on the Closing Date and not otherwise permitted under
this Section and listed on Schedule 7.21;

(d) Indebtedness incurred in connection with Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed $30,000,000 at any time
outstanding;

(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 11.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $5,000,000 at any time outstanding;

(f) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section;

(g) unsecured intercompany Indebtedness (i) owed by any Credit Party to another
Credit Party, (ii) owed by any Non-Guarantor Subsidiary to any Credit Party in
an aggregate principal amount not to exceed $5,000,000 at any time outstanding
(provided that any Indebtedness owed by such Non-Guarantor Subsidiary to any
Credit Party pursuant to this clause (ii) shall be evidenced by a demand note in
form and substance reasonably satisfactory to the Administrative Agent and shall
be pledged and delivered to the Administrative Agent pursuant to the Security
Documents), (iii) owed by any Credit Party to any Non-Guarantor Subsidiary
(provided, that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent) and (iv) owed by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(i) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(j) Subordinated Indebtedness of the Credit Parties; and

(k) additional Indebtedness not otherwise permitted pursuant to this Section in
an aggregate principal amount not to exceed $100,000,000 at any time
outstanding.

 

83



--------------------------------------------------------------------------------

SECTION 11.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b) Liens in existence on the Closing Date and described on Schedule 11.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 11.1(c) (solely to the extent
that such Liens were in existence on the Closing Date and described on Schedule
11.2); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(d) (i) the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (A) which are not overdue for a period of more than thirty
(30) days or (B) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
and (ii) do not, individually or in the aggregate, materially impair the use
thereof in the operation of the business of the Borrower or any of its
Subsidiaries;

(e) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

(f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of such property or impair the use thereof in the
ordinary conduct of business;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(h) Liens securing Indebtedness permitted under Section 11.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property

 

84



--------------------------------------------------------------------------------

financed by such Indebtedness, (iii) the amount of Indebtedness secured thereby
is not increased and (iv) the principal amount of Indebtedness secured by any
such Lien shall at no time exceed one hundred percent (100%) of the original
purchase price or lease payment amount of such property at the time it was
acquired;

(i) Liens on tangible property or tangible assets (i) of any Subsidiary which
are in existence at the time that such Subsidiary is acquired pursuant to a
Permitted Acquisition and (ii) of the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens (1) are not incurred
in connection with, or in anticipation of, such Permitted Acquisition, purchase
or other acquisition, (2) are applicable only to specific tangible property or
tangible assets, (3) are not “blanket” or all asset Liens and (4) do not attach
to any other property or assets of the Borrower or any of its Subsidiaries and
(B) the Indebtedness secured by such Liens is permitted under Section 11.1(e) of
this Agreement);

(j) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of setoff and recoupment with respect to any
deposit account of any Borrower or any Subsidiary thereof;

(k) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract;

(l) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business; provided that the same do not interfere in any
material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries;

(m) Liens securing judgments for the payment of money and not constituting an
Event of Default under Section 12.1(l);

(n) Liens upon cash deposits at no time aggregating in excess of $50,000,000, in
favor of content providers securing settlement obligations that arise in the
ordinary course of business; and

(o) Liens not otherwise permitted hereunder on assets other than the Collateral
securing Indebtedness in the aggregate amount not to exceed $10,000,000 at any
time outstanding.

SECTION 11.3 Limitations on Investments. Purchase, own, invest in or otherwise
acquire, directly or indirectly, any Capital Stock, interests in any partnership
or joint venture (including, without limitation, the creation or capitalization
of any Subsidiary), evidence of

 

85



--------------------------------------------------------------------------------

Indebtedness or other obligation or security, substantially all of the business
or assets of any other Person, a portion of the business or assets constituting
a business unit of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:

(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 11.3, (iii) Investments made after the Closing Date in Subsidiary
Guarantors and (iv) Investments made after the Closing Date in Subsidiaries that
are not Subsidiary Guarantors, provided that such Investments shall not exceed
$15,000,000 in the aggregate in any Fiscal Year;

(b) Investments in cash and Cash Equivalents;

(c) Investments by the Borrower or any of its Subsidiaries in the form of
capital expenditures;

(d) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 11.2;

(e) Investments constituting Indebtedness permitted pursuant to Section 11.1;

(f) Investments by the Borrower or any Subsidiary thereof in the form of
(i) Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of a Subsidiary Guarantor or becomes (whether or
not such Person is a Wholly-Owned Subsidiary) a Subsidiary Guarantor in the
manner contemplated by Section 9.10 and (ii) Permitted Acquisitions to the
extent that any Person or Property acquired in such acquisition does not become
a Subsidiary Guarantor or a part of a Subsidiary Guarantor in an aggregate
amount not to exceed at any time $75,000,000;

(g) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and

(i) other additional Investments not otherwise permitted pursuant to this
Section not exceeding $25,000,000 in the aggregate in any Fiscal Year.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 11.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

 

86



--------------------------------------------------------------------------------

SECTION 11.4 Limitations on Fundamental Changes. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 9.10 in connection therewith);

(b) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;

(d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(e) dispositions permitted by Section 11.5;

(f) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 9.10 in connection therewith); and

(g) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower.

 

87



--------------------------------------------------------------------------------

SECTION 11.5 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests) except:

(a) the sale of inventory in the ordinary course of business;

(b) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries;

(c) the transfer of assets to the Borrower or any Subsidiary Guarantor pursuant
to Section 11.4 (b) and any other transaction permitted pursuant to
Section 11.4;

(d) the Borrower or any Subsidiary may write-off, discount, sell or otherwise
dispose of defaulted or past due receivables and similar obligations in the
ordinary course of business and not as part of an accounts receivable financing
transaction;

(e) dispositions of Investments in cash and Cash Equivalents;

(f) (i) any Subsidiary Guarantor may transfer assets to the Borrower or any
other Subsidiary Guarantor, (ii) the Borrower may transfer assets to any
Subsidiary Guarantor, (iii) any Non-Guarantor Subsidiary may transfer assets to
the Borrower or any Subsidiary Guarantor (provided that, in connection with any
such transfer, the Borrower or such Subsidiary Guarantor shall not pay more than
an amount equal to the fair market value of such assets as determined at the
time of such transfer) and (iv) any Non-Guarantor Subsidiary may transfer assets
to any other Non-Guarantor Subsidiary;

(g) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries or (ii) exclusive licenses and sublicenses of
intellectual property rights granted in the ordinary course of business
consistent with past practice or (iii) exclusive licenses and sublicenses and
assignments of intellectual property rights granted or made in the exercise of
the Borrower’s reasonable business judgment, where such exclusive license or
assignment is not reasonably expected to have a Material Adverse Effect;

(h) leases, subleases, licenses or sublicenses of real or personal property
granted by any Borrower or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;

(i) dispositions in connection with Insurance and Condemnation Events; and

(j) additional Asset Dispositions not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $5,000,000 in any calendar year.

 

88



--------------------------------------------------------------------------------

SECTION 11.6 Limitations on Restricted Payments. Declare or pay any dividend on,
or make any payment or other distribution on account of, or issue, purchase,
redeem, retire or otherwise acquire (directly or indirectly), or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Capital Stock of any Credit
Party or any Subsidiary thereof, or make any distribution of cash, property or
assets to the holders of shares of any Capital Stock of any Credit Party or any
Subsidiary thereof (all of the foregoing, the “Restricted Payments”) provided
that:

(a) the Borrower or any Subsidiary thereof may pay dividends in shares of its
own Qualified Capital Stock;

(b) any Subsidiary of the Borrower may pay cash dividends to the Borrower or any
Subsidiary Guarantor or ratably to all holders of its outstanding Qualified
Capital Stock;

(c) (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries that are
Foreign Subsidiaries; and

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make other Restricted Payments;
provided that if at any time, (i) Safeway beneficially owns and controls,
directly or indirectly, more than 50% on a fully diluted basis of the Capital
Stock of the Borrower and (ii) the Consolidated Total Leverage Ratio as of the
last day of the most recently ended fiscal period for which financial statements
have been delivered pursuant to Section 8.1(a) or (b), calculated on a Pro Forma
Basis (as if such Restricted Payment was made and related Indebtedness incurred
on such day), is greater than 2.25 to 1.00, then the Borrower may not make any
Restricted Payment which, when added to all other Restricted Payments made in
reliance upon this Section 11.6(d) in any calendar year, exceeds $5,000,000 in
such calendar year.

SECTION 11.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate of the Borrower
(including Safeway) or any of its Subsidiaries other than:

(i) transactions permitted by Sections 11.1, 11.3, 11.4, 11.5, 11.6 and 11.13;

(ii) transactions existing on the Closing Date and described on Schedule 11.7;

(iii) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it in a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;

(iv) employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and

(v) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.

For the avoidance of doubt, notwithstanding anything herein to the contrary,
commercial agreements existing on the Closing Date by and among the Borrower,
any of its Subsidiaries and Safeway shall be considered to be arm’s-length and
shall be permitted under this Agreement.

 

89



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall the Borrower (or shall the
Borrower permit any of its Subsidiaries to) make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property to, or enter into any cash management
arrangements with, Safeway; provided, however, that the foregoing shall not
prohibit ordinary course, arm’s-length short term advances or loans to Safeway
consistent with such advances or loans to other third party distribution
partners.

SECTION 11.8 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make (without the consent of the Administrative Agent)
any material change in its accounting treatment and reporting practices except
as required by GAAP or (b) amend, modify or change its articles of incorporation
(or corporate charter or other similar organizational documents) or amend,
modify or change its bylaws (or other similar documents) or amend, modify or
change any of its Material Contracts, in each case in any manner which would
materially and adversely affect the rights or interests of the Lenders.

SECTION 11.9 Limitation on Payments and Modifications of Subordinated
Indebtedness. Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.

SECTION 11.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 11.1(d); provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith,
(iii) restrictions contained in the organizational documents of any Credit Party
as of the Closing Date and (iv) restrictions in connection with any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Subsidiary
Guarantor, (iii) make loans or advances to the Borrower or any Subsidiary
Guarantor, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Subsidiary Guarantor or (v) act as a Subsidiary Guarantor
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i) through (v) above) for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 11.1(d) (provided, that any such
restriction

 

90



--------------------------------------------------------------------------------

contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided, that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 11.5) that limit the transfer of such
Property pending the consummation of such sale, (G) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto and (H) customary provisions restricting assignment of
any agreement entered into in the ordinary course of business.

SECTION 11.11 Nature of Business. Engage in any business other than the business
conducted by the Borrower and its Subsidiaries as of the Closing Date and
business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

SECTION 11.12 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease.

SECTION 11.13 Disposal of Subsidiary Interests. The Borrower will not permit any
Domestic Subsidiary to be a non-Wholly-Owned Subsidiary except (a) as a result
of or in connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 11.4 or 11.5 or (b) so long as such Domestic
Subsidiary continues to be a Subsidiary Guarantor.

ARTICLE XII

DEFAULT AND REMEDIES

SECTION 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

 

91



--------------------------------------------------------------------------------

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of (i) interest on any Loan or Reimbursement Obligation, or any
fee described in Section 5.3, and in either case such default shall continue for
a period of three (3) Business Days or (ii) any other Obligation, and such
default shall continue for a period of ten (10) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to a
materiality or Material Adverse Effect qualification, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to a materiality or Material Adverse Effect qualification, shall
be incorrect or misleading in any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. Any Credit Party shall default
in the performance or observance of any covenant or agreement contained in
Section 8.1, 8.2 or 8.4(e)(i) or Article X or XI.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (except as
otherwise provided for in this Section) or any other Loan Document and such
default shall continue for a period of thirty (30) days after the earlier of
(i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of the Borrower having obtained
knowledge thereof.

(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount beyond
the period of grace if any, provided in the instrument or agreement under which
such Indebtedness was created, or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired).

(g) Change in Control. Any Change in Control shall occur.

 

92



--------------------------------------------------------------------------------

(h) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

(j) Failure of Agreements. Any material provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any material part of the Collateral
purported to be covered thereby, in each case other than in accordance with the
express terms hereof or thereof.

(k) Termination Event. The occurrence of any of the following events: (i) any
Credit Party or ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 of the
Code, such Credit Party or ERISA Affiliate is required to pay thereunder, and
such failure could reasonably be expected to have a Material Adverse Effect, or
(ii) a Termination Event.

(l) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders to exceed the Threshold Amount
(determined giving effect to the actual amounts of insurance recoveries, offsets
and contributions received and amounts thereof not yet received but which an
insurer rated at least “A” by A.M. Best Company has acknowledged in writing its
obligation to pay) shall be entered against any Credit Party or any Subsidiary
thereof by any court and such judgment or order shall continue without having
been discharged, vacated or stayed for a period of thirty (30) consecutive days
after the entry thereof.

 

93



--------------------------------------------------------------------------------

SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination.

(i) Terminate the Commitments and/or declare the principal of and interest on
the Loans and the Reimbursement Obligations at the time outstanding, and all
other amounts owed to the Lenders and to the Administrative Agent under this
Agreement or any of the other Loan Documents (including, without limitation, all
L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented or shall be entitled to present the
documents required thereunder) and all other Obligations, to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and/or terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(h) or (i), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding; and

(ii) exercise on behalf of the Secured Parties all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a

 

94



--------------------------------------------------------------------------------

waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default. No course of dealing between the Borrower, the
Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.

SECTION 12.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XIII
for itself and its Affiliates as if a “Lender” party hereto.

 

95



--------------------------------------------------------------------------------

SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 5.3 and
14.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

SECTION 13.1 Appointment and Authority. Each of the Lenders and the Issuing
Lenders hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

 

96



--------------------------------------------------------------------------------

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as a potential
Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and such Issuing Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article XIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles XIII and XIV (including Section 14.3,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

SECTION 13.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

97



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions

 

98



--------------------------------------------------------------------------------

of this Article shall apply to any such sub agent and to the Related Parties of
the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the Credit
Facilities as well as activities as Administrative Agent.

SECTION 13.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other

 

99



--------------------------------------------------------------------------------

Loan Documents, the provisions of this Article and Section 14.3 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 13.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender,
the Swingline Lender or an Issuing Lender hereunder.

SECTION 13.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash

 

100



--------------------------------------------------------------------------------

Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made), (B) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition permitted under the Loan Documents, or (C) if approved,
authorized or ratified in writing in accordance with Section 14.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 13.9. In each case as specified in this
Section 13.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 13.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 11.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person.

SECTION 13.10 Release of Liens and Guarantees of Subsidiaries. If any of the
Collateral shall be sold, transferred or otherwise disposed of by the Borrower
or any other Credit Party in a transaction permitted by this Agreement
(including by way of merger, consolidation or in connection with the sale of a
Subsidiary permitted hereunder), then the Administrative Agent, at the request
and sole expense of the Borrower or such other Credit Party, shall execute and
deliver without recourse, representation or warranty all releases or other
documents necessary or desirable for the release of the Liens created by any of
the Security Documents on such Collateral. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 11.5, the Liens
created by any of the Security Documents on such property shall be automatically
released (without need for further action by any person). At the request and
sole expense of the Borrower, a Subsidiary that is a Credit Party shall be
released from all its obligations under this Agreement and under all other Loan
Documents in the event that all or a majority of the Capital Stock of such
Subsidiary shall be sold, transferred or otherwise disposed of in a transaction
permitted by this Agreement (including by way of merger or consolidation), and
the Administrative Agent and the collateral agent, at the request and sole
expense of the Borrower, shall execute and deliver without recourse,
representation or warranty all releases or other documents necessary or
desirable to evidence or confirm the foregoing.

 

101



--------------------------------------------------------------------------------

SECTION 13.11 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 12.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

If to the Borrower:  

Blackhawk Network Holdings, Inc.

5918 Stoneridge Mall Road

  Pleasanton, CA 94588   Attention of: Chief Financial Officer   Telephone No.:
925-226-9278   Telecopy No.: 925-226-9083   E-mail: jerry.ulrich@bhnetwork.com

 

102



--------------------------------------------------------------------------------

With copies to:   

Blackhawk Network Holdings, Inc.

  

5918 Stoneridge Mall Road

  

Pleasanton, CA 94588

  

Attention of: General Counsel

  

Telephone No.: 925-226-9103

  

Telecopy No.: 925-226-9743

  

E-mail: david.durant@bhnetwork.com

  

and

  

Pillsbury Winthrop Shaw Pittman LLP

  

725 South Figueroa Street, Suite 2800

  

Los Angeles, CA 90017-5406

  

Attention of: Robert V. Slattery Jr. and JiJi Park

  

Telephone Nos.: 213-488-7235 and 213-488-7588

  

Telecopy No.: 213-629-1033

  

E-mail: robert.slattery@pillsburylaw.com and

  

jiji.park@pillsburylaw.com

  

Webpage: www.pillsburylaw.com

If to Wells Fargo as Administrative Agent:   

Wells Fargo Bank, National Association

  

MAC D1109-019

  

1525 West W.T. Harris Blvd.

  

Charlotte, NC 28262

  

Attention of: Syndication Agency Services

  

Telephone No.: (704) 427-6045

  

Email: agencyservices.requests@wellsfargo.com

With copies to:   

Winston & Strawn LLP

  

35 W. Wacker Drive

  

Chicago, IL 60601-9703

  

Attention of: Gregory S. Murray

  

Telephone No.: (312) 558-5669

  

Telecopy No.: (312) 558-5700

  

E-mail: gmurray@winston.com

  

Webpage: www.winston.com

If to any Lender:   

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

103



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

SECTION 14.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Revolving Credit Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 12.2)
or the amount of Loans of any Lender, in any case, without the written consent
of such Revolving Credit Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Revolving Credit Commitment hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;

 

104



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 5.1(c) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(d) change Section 5.6 or Section 12.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(e) except as otherwise permitted by this Section 14.2 change any provision of
this Section or reduce the percentages specified in the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; or

(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender; or

(g) release (i) all of the Subsidiary Guarantors or (iii) Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in any
case, from any Subsidiary Guaranty Agreement (other than as authorized in
Section 13.9), without the written consent of each Lender; or

(h) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (v) any

 

105



--------------------------------------------------------------------------------

waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (1) the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender and
(2) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender, or all Lenders or each affected Lender holding Loans or
Commitments of a particular Class, that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 14.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.14 (including, without limitation, as applicable, (1) to
permit any Loans made and Letters of Credit issued under Incremental Revolving
Credit Commitments to share ratably in the benefits of this Agreement and the
other Loan Documents and (2) to include the Incremental Revolving Credit
Commitments and Extensions of Credit thereunder, in any determination of
(i) Required Lenders or (ii) similar required lender terms applicable thereto);
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment or any increase in any Lender’s Commitment
Percentage, in each case, without the written consent of such affected Lender.

SECTION 14.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by any
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all out
of pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or any Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

106



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless, each Indemnitee from, and shall pay or
reimburse any such Indemnitee for, all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by the U.S. Department of the Treasury’s
Office of Foreign Assets Control), investigation, litigation or other proceeding
(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 14.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Commitment Percentage (determined as of

 

107



--------------------------------------------------------------------------------

the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 14.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 12.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The

 

108



--------------------------------------------------------------------------------

rights of each Lender, each Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender, such Issuing Lender and the Swingline Lender agree to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. Notwithstanding the provisions of this
Section, if at any time any Lender, any Issuing Lender or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Credit Party into which Medicare or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.

SECTION 14.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York, without reference to the conflicts or
choice of law principles thereof (other than New York General Obligations Law
Section 5-1401).

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

109



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 14.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 14.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, the Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.

SECTION 14.8 Injunctive Relief; Punitive Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially (provided, however, that the foregoing shall not limit
the obligations of the Borrower under Section 14.3(b) with respect to claims
made by third parties against an Indemnitee.)

 

110



--------------------------------------------------------------------------------

SECTION 14.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 14.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and

 

111



--------------------------------------------------------------------------------

Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, that the Borrower shall be deemed
to have given its consent to any such assignment ten (10) Business Days after
the date written notice thereof has been delivered to the Borrower by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower by such tenth (10th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment ten (10) Business Days after the
date written notice thereof has been delivered to the Borrower by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Borrower by such tenth (10th) Business Day;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Loan Facility to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of the Issuing Lenders and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

112



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

113



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Joinder Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender (but only to the extent of entries in the Register that
are applicable to such Lender), at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lenders, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant and could not be effected by
a vote of the Required Lenders only. Subject to paragraph (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.8, 5.9, 5.10 and 5.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 14.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 5.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 5.9, 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 5.10 or 5.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Sections
5.11(g) and 5.12 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender,

 

114



--------------------------------------------------------------------------------

including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

SECTION 14.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement or any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any
nationally recognized rating agency in connection with rating the Borrower or
any of its Subsidiaries or the Credit Facility, (ii) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iv) to an investor or prospective investor in
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (v) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (vi) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and Loan Documents in connection with
ratings issued with respect to an Approved Fund, (g) with the consent of the
Borrower, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (j) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the

 

115



--------------------------------------------------------------------------------

date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 14.12 Performance of Duties. Each Credit Party’s obligations under this
Agreement and each of the other Loan Documents shall be performed by such Credit
Party at its sole cost and expense, except to the extent specifically provided
to the contrary in any Loan Document.

SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 14.14 Survival.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XIV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 14.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 14.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

116



--------------------------------------------------------------------------------

SECTION 14.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission or in electronic format (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterparty
hereof. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. Except as
provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 14.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Revolving Credit Commitment has been terminated.
No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

SECTION 14.19 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and Subsidiary Guarantors, which information includes the name and
address of each Borrower and Subsidiary Guarantor and other information that
will allow such Lender to identify such Borrower or Subsidiary Guarantor in
accordance with the PATRIOT Act.

 

117



--------------------------------------------------------------------------------

SECTION 14.20 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”)
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its Affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its stockholders or its Affiliates, on the other. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty, to the Borrower in connection with
such transactions or the process leading thereto.

SECTION 14.21 Inconsistencies with Other Documents; Independent Effect.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
the Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Article VIII, IX, X or XI hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Article VIII, IX, X or XI
if, before or after giving effect to such transaction or act, the Borrower shall
or would be in breach of any other covenant contained in Article VIII, IX, X or
XI.

[Signature pages to follow]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

BLACKHAWK NETWORK HOLDINGS, INC., as Borrower By:  

/s/ Jerry N. Ulrich

Name:  

Jerry N. Ulrich

Title:  

CFO & CAO

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender, Issuing Lender and Lender

By:  

/s/ Brian Buck

Name:  

Brian Buck

Title:  

Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing Lender and a Lender By:  

/s/ Russell McClymont

Name:  

Russell McClymont

Title:  

Sr. Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Alexander L. Rody

Name:  

Alexander L. Rody

Title:  

Sr. Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:  

Mark Walton

Title:  

Authorized Signatory

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Judith Smith

Name:  

Judith Smith

Title:  

Authorized Signatory

By:  

/s/ Sally Reyes

Name:  

Sally Reyes

Title:  

Authorized Signatory

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Kirk L. Tashjian

Name:  

Kirk L. Tashjian

Title:  

Vice President

By:  

/s/ Michael Winters

Name:  

Michael Winters

Title:  

Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

/s/ Thomas Lass

Name:  

Thomas Lass

Title:  

Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joyce Dorsett

Name:  

Joyce Dorsett

Title:  

Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Marina Donskaya

Name:  

Marina Donskaya

Title:  

Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender By:  

/s/ Adam J. Tarr

Name:  

Adam J. Tarr

Title:  

Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, N.A., as a Lender By:  

/s/ Douglas C. O’Bryan

Name:  

Douglas C. O’Bryan

Title:  

Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$                        , 20    

FOR VALUE RECEIVED, the undersigned, BLACKHAWK NETWORK HOLDINGS, INC., a
Delaware corporation (the “Borrower”), promises to pay to
                    (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of
                    DOLLARS ($        ) or, if less, the unpaid principal amount
of all Revolving Credit Loans made by the Lender from time to time pursuant to
that certain Credit Agreement, dated as of March 28, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Borrower, the Lenders who are or may become a party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 5.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States in
immediately available funds to the account designated in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
OTHERWISE WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$                        , 20    

FOR VALUE RECEIVED, the undersigned, BLACKHAWK NETWORK HOLDINGS, INC., a
Delaware corporation (the “Borrower”), promises to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of
                    DOLLARS ($        ) or, if less, the principal amount of all
Swingline Loans made by the Lender from time to time pursuant to that certain
Credit Agreement, dated as of March 28, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
the Borrower, the Lenders who are or may become a party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to repayment on demand as provided in the Credit Agreement and shall
bear interest as provided in Section 5.1 of the Credit Agreement. Swingline
Loans refunded as Revolving Credit Loans in accordance with Section 2.2(b) of
the Credit Agreement shall be payable by the Borrower as Revolving Credit Loans
pursuant to the Revolving Credit Notes, and shall not be payable under this
Swingline Note as Swingline Loans. All payments of principal and interest on
this Swingline Note shall be payable in lawful currency of the United States in
immediately available funds to the account designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE
WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A-3

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF TERM LOAN NOTE



--------------------------------------------------------------------------------

TERM LOAN NOTE

 

$                        , 20    

FOR VALUE RECEIVED, the undersigned, BLACKHAWK NETWORK HOLDINGS, INC., a
Delaware corporation (the “Borrower”), promises to pay to
                    (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of
                    DOLLARS ($        ) or, if less, the unpaid principal amount
of all Term Loans made by the Lender from time to time pursuant to that certain
Credit Agreement, dated as of March 28, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) by and among
the Borrower, the Lenders who are or may become a party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Term Loan Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement. All payments of principal and interest on this Term Loan Note shall
be payable in lawful currency of the United States of America in immediately
available funds to the account designated in the Credit Agreement.

This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE
WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3] [4.2] of the Credit Agreement dated as of March 28, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Blackhawk Network Holdings, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

1. The Borrower hereby requests that the Lenders make [a Revolving Credit Loan]
[a Swingline Loan] [the Term Loan] [a Delayed Draw Term Loan] to the Borrower in
the aggregate principal amount of $        . (Complete with an amount in
accordance with Section 2.3 or Section 4.2, as applicable, of the Credit
Agreement.)

2. The Borrower hereby requests that such Loan be made on the following Business
Day:                     . (Complete with a Business Day in accordance with
Section 2.3(a) of the Credit Agreement for Revolving Credit Loans or Swingline
Loans, Section 4.2(a) of the Credit Agreement for the Term Loan and
Section 4.2(b) of the Credit Agreement for the Delayed Draw Term Loan).

3. The Borrower hereby requests that such Loan bear interest by reference to the
following interest rate formulation, plus the Applicable Margin, as set forth
below:

 

Portion of Loan

   Interest Rate
Formulation   Interest Period
(LIBOR
Rate Loan only)    Termination Date for
Interest Period
(if applicable)    [Base Rate or LIBOR
Rate]1     

 

1  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
or the Term Loan or (ii) the Base Rate for Swingline Loans.



--------------------------------------------------------------------------------

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of March 28, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Blackhawk Network Holdings, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

 

ABA Routing Number:  

 

Account Number:  

 

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to Section
[2.4(c)] [4.4] of the Credit Agreement dated as of March 28, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Blackhawk Network Holdings, Inc., a Delaware
corporation (the “Borrower”), the lenders who are or may become party thereto,
as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with Section 2.4 or
Section 4.4 of the Credit Agreement, including the amount allocable to each Base
Rate Loan and/or LIBOR Rate Loan if repayment is of a combination thereof.)

2. The Loan to be prepaid is [check each applicable box]

 

  ¨ a Swingline Loan

 

  ¨ a Revolving Credit Loan

 

  ¨ the Term Loan

3. The Borrower shall repay the above-referenced Loans on the following Business

Day:                     . (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of March 28,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Blackhawk Network Holdings, Inc., a
Delaware corporation (the “Borrower”), the lenders who are or may become party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

1. The Loan to which this Notice relates is [a Revolving Credit Loan] [the Term
Loan]. (Delete as applicable.)

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

Outstanding principal balance:

   $            

Principal amount to be converted:

   $            

Requested effective date of conversion:

                 

Requested new Interest Period:

                 

 

  ¨ Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 

Outstanding principal balance:

   $            

Principal amount to be converted:

   $            

Last day of the current Interest Period:

                 

Requested effective date of conversion:

                 

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

Outstanding principal balance:

   $            

Principal amount to be continued:

   $            

Last day of the current Interest Period:

                 

Requested effective date of continuation:

                 

Requested new Interest Period:

                 



--------------------------------------------------------------------------------

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of Blackhawk Network Holdings, Inc., a corporation
organized under the laws of Delaware (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

1. This certificate is delivered to you pursuant to Section 8.2 of the Credit
Agreement dated as of March 28, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the lenders who are or may become party thereto, as Lenders, and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                     and for the                      period then
ended, and such statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date indicated and the
results of their operations and cash flows for the period indicated (subject to
customary year-end adjustments for unaudited financial statements).

3. I have reviewed the terms of the Credit Agreement and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. The Applicable Margins and calculations determining such figures are set
forth on the attached Schedule 1, the Borrower and its Subsidiaries are in
compliance with the financial covenants contained in Article X of the Credit
Agreement as shown on such Schedule 1, and the Borrower and its Subsidiaries are
in compliance with the other covenants and restrictions contained in the Credit
Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

BLACKHAWK NETWORK HOLDINGS, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

This Attachment No. 1 is attached to and made a part of an Officer’s Compliance
Certificate dated as of             ,     and pertains to the period from
            ,     to             ,     . Subsection references herein relate to
subsections of the Credit Agreement.

 

  A. Consolidated Total Leverage Ratio (as of             ,     )

 

1.

   Consolidated Total Indebtedness (from Exhibit A):    $            

2.

   Consolidated EBITDA (from Exhibit B):    $            

3.

   Leverage Ratio (1):(2):                  

4.

   Maximum ratio permitted under Section 10.1:    2.75 to 1.00    Compliance
(Yes/No)                      Applicable Margin – LIBOR Rate Loans   
                  Applicable Margin – Base Rate Loans                     
Applicable Margin – Commitment Fee                  

 

  B. Minimum Interest Coverage Ratio (as of             ,     )

 

1.

   Consolidated EBITDA (from Exhibit B):    $            

2.

   Consolidated Interest Expense:    $            

3.

   Interest Coverage Ratio (1):(2):                  

4.

   Minimum permitted under Section 10.2:    3.50 to 1.00    Compliance (Yes/No)
                 



--------------------------------------------------------------------------------

  C. Minimum Consolidated Net Worth (as of             ,     )

 

1.    $171,123,000    $             2.    50% of Consolidated Net Income (if
positive)2    $             3.    50% of Net Cash Proceeds3    $             4.
   Consolidated Net Worth    $             5.    Minimum permitted under Section
10.3 (1+2+3)    $                Compliance (Yes/No)                  

 

2  For each fiscal quarter ending after December 28, 2013.

3  Net Cash Proceeds received by the Borrower or its Subsidiaries from the
issuance and sale of Capital Stock of the Borrower or any Subsidiary (other than
the issuance to the Borrower or a Wholly-Owned Subsidiary), including the
principal amount of any debt securities of the Borrower or any Subsidiary which
are converted into such Capital Stock.



--------------------------------------------------------------------------------

Exhibit A

Consolidated Total Indebtedness



--------------------------------------------------------------------------------

Exhibit B

Consolidated EBITDA



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]4 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:    [INSERT NAME OF ASSIGNOR] 2.   Assignee(s):    See Schedules
attached hereto



 

 

4  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5  Select as appropriate.

6  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

3.   Borrower:    Blackhawk Network Holdings, Inc. 4.   Administrative Agent:   
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement 5.   Credit Agreement:    The Credit Agreement dated as of
March 28, 2014 among Blackhawk Network Holdings, Inc., as Borrower, the Lenders
parties thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent (as amended, restated, supplemented or otherwise modified)
6.   Assigned Interest:    See Schedules attached hereto [7.   Trade Date:   
                    ]7

[Remainder of Page Intentionally Left Blank]

 

7  To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                  , 2       [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR     [NAME OF ASSIGNOR]

By:  

 

  Title:  

ASSIGNEES     See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]8 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent [, Issuing Lender and Swingline Lender] By  

 

  Title: [Consented to:]9 BLACKHAWK NETWORK HOLDINGS, INC. By  

 

  Title:

 

8  To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent.

9  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility Assigned10

   Aggregate
Amount of
Commitment/
Loans for all
Lenders11      Amount of
Commitment/
Loans Assigned12      Percentage
Assigned of
Commitment/
Loans13     CUSIP Number    $                    $                           % 
     $                    $                           %       $                
   $                           %   

 

[NAME OF ASSIGNEE]14 [and is an Affiliate/Approved Fund of [identify Lender]15]
By:  

 

  Title:

 

10  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

11  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

12  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

13  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

14  Add additional signature blocks, as needed.

15  Select as applicable.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under [Section 14.10(b)(iii),
(v) and (vi)] of the Credit Agreement (subject to such consents, if any, as may
be required under Section 14.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] the Assignor or any other Lender, and based on such



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT I-1

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 28, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Blackhawk Network Holdings, Inc., the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:   Title:  

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 28, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Blackhawk Network Holdings, Inc., the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:   Title:  

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 28, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Blackhawk Network Holdings, Inc., the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:   Title:  

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

to

Credit Agreement

dated as of March 28, 2014

by and among

Blackhawk Network Holdings, Inc.,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 28, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Blackhawk Network Holdings, Inc., the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:   Title:  

Date:                 , 20[    ]